J-A22027-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    TRIANGLE HOME INVEST, LLC AND                 IN THE SUPERIOR COURT
    HOWARD M. DUNETZ                                        OF
                                                       PENNSYLVANIA


                        v.

    KAHEEL COMPANY, LLC, HERBERT J.
    TOY A/K/A HERBERT JOHN TOY A/K/A
    HERBERT JOHN TOY, III, JABRIER
    COMPANY, LLC AND TERREY
    MANAGEMENT, CO., INC.

    APPEAL OF: KAHEEL COMPANY, LLC
    AND HERBERT J. TOY A/K/A HERBERT
    JOHN TOY A/K/A HERBERT JOHN TOY,
    III

                                                      No. 898 EDA 2017


               Appeal from the Judgment Entered March 28, 2017
                In the Court of Common Pleas of Lehigh County
                      Civil Division at No(s): 2012-C-1107


BEFORE: BOWES, J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY LAZARUS, J.:                      FILED NOVEMBER 13, 2017

        Kaheel Company, LLC, et al. (“Kaheel Company”) appeals from the

judgment, entered in the Court of Common Pleas of Lehigh County, in favor

of Triangle Home Invest, LLC (“Triangle Home”) on Count Two-Unjust

Enrichment, Count Three-Intentional and Fraudulent Misrepresentation, and



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A22027-17



Count Six-Conversion, in the amount of $289,000.00.1 After careful review,

we affirm on the basis of the well-reasoned opinion of the Honorable Michele

A. Varricchio. See Trial Court Opinion, 12/22/16, at 1-42.

       In her Pa.R.A.P. 1925(b) opinion, Judge Varricchio set forth the relevant

factual and procedural background of this incredibly complicated and unusual

case, which we adopt for the purpose of this appeal.

       Triangle Home raises the following issues on appeal:

       1. [Triangle Home] failed to prove by clear and convincing
          evidence that [Kaheel Company] made representations of
          existing facts which were untrue and upon which [Triangle
          Home] justifiably relied.

       2. [Triangle Home] failed to prove by a fair preponderance of the
          evidence that Kaheel was undercapitalized; that it failed to
          adhere to corporate formalities; that it and Toy substantially
          intermingled corporate and personal affairs; or that the
          corporate form was used to perpetuate fraud.

Brief of Appellant, at 4.

       Our appellate role in cases arising from non-jury trial verdicts is
       to determine whether the findings of the trial court are supported
       by competent evidence and whether the trial court committed
       error in any application of the law. The findings of fact of the trial
       judge must be given the same weight and effect on appeal as the
       verdict of a jury. We consider the evidence in a light most
       favorable to the verdict winner. We will reverse the trial court only
       if its findings of fact are not supported by competent evidence in
       the record or if its findings are premised on an error of law.
       However, where the issue . . . concerns a question of law, our
       scope of review is plenary.
____________________________________________



1The trial court found in favor of Kaheel Company on Count One-Breach of
Contract and Count Five-Negligence and dismissed Count Four-Fraud as
duplicative.

                                           -2-
J-A22027-17



       The trial court’s conclusions of law on appeal originating from a
       non-jury trial are not binding on an appellate court because it is
       the appellate court’s duty to determine if the trial court correctly
       applied the law to the facts of the case.

Wyatt Inc. v. Citizens Bank of Pennsylvania, 976 A.2d 557, 564 (Pa.

Super. 2009) (citing Wilson v. Transp. Ins. Co., 889 A.2d 563, 568 (Pa.

Super. 2005)) (citations and quotations omitted).

       Instantly, the trial court rendered a verdict in favor of Triangle Home on

the counts of unjust enrichment, intentional and fraudulent misrepresentation,

and conversion. The elements of unjust enrichment are

       benefits conferred on defendant by plaintiff, appreciation of such
       benefits by defendant, and acceptance and retention of such
       benefits under such circumstances that it would be inequitable for
       defendant to retain the benefit without payment of value. The
       most significant element of the doctrine is whether the enrichment
       of the defendant is unjust; the doctrine does not apply simply
       because the defendant may have benefited as a result of the
       actions of the plaintiff.

Northeast Fence & Iron Works, Inc. v. Murphy Quigley Co., Inc., 933

A.2d 664, 670 (Pa. Super. 2007) (citation omitted). Here, the trial court found

Kaheel Company had (1) been enriched by $237,500.00 by retaining funds

tendered to it by Triangle Home and failing to make interest payments and

complying with the terms of acknowledgement agreed upon by the two

parties, and (2) appreciated the benefit of being able to pay for its operating

and business expenses with the investment from Triangle.2 The trial court
____________________________________________


2 Triangle Home sustained further losses in the amount of $52,500.00 from
the non-payment of quarterly interest payments. Thus, the trial court entered



                                           -3-
J-A22027-17



correctly determined it would be inequitable for Kaheel Company to accept

and retain benefits from Triangle Home’s investment without reciprocal

payment of value. Northeast Fence and Ironworks, Inc., supra.

       Next, the trial court found Kaheel Company liable for intentional

misrepresentation. In Bortz v. Noon, 729 A.2d 555 (Pa. 1999), our Supreme

Court held that the elements of intentional misrepresentation are:

       (1) A representation;

       (2) which is material to the transaction at hand;

       (3) made falsely, with knowledge of its falsity or recklessness as
       to whether it is true or false;

       (4) with the intent of misleading another into relying on it;

       (5) justifiable reliance on the misrepresentation; and,

       (6) the resulting injury was proximately caused by the reliance.

Bortz, 729 A.2d at 560. Kaheel Company purported to have silent partners

who had contributed between $650,000.00 and $750,000.00, which the trial

court found was untrue. Accordingly, the trial court correctly determined this

constituted a material misrepresentation that induced Triangle Home to invest

$250,000.00 in Kaheel Company’s real estate venture.

       Lastly,

       [c]onversion is a tort by which the defendant deprives the plaintiff
       of his right to a chattel or interferes with the plaintiff’s use or
       possession of a chattel without the plaintiff’s consent and without
____________________________________________


a verdict in the amount of $289,000.00 in favor of Triangle and against Kaheel
Company and Herbert Toy.

                                           -4-
J-A22027-17


       lawful justification. A plaintiff has a cause of action in conversion
       if he or she had actual or constructive possession of a chattel at
       the time of the alleged conversion. Money may be the subject of
       conversion. However, the failure to pay a debt is not conversion.

Pittsburgh Construction Co. v. Griffith, 834 A.2d 572, 581-82 (Pa. Super.

2003) (quotations and citations omitted). The trial court correctly determined

that an agent of Kaheel Company took as a personal draw $16,457.65 from

an account in which Triangle had an ownership interest.3 The trial court found

this constituted a conversion of Triangle’s investment funds.        Pittsburgh

Construction Co., supra. We agree.

       After reviewing the parties’ briefs, the record, and the relevant case law,

we conclude that Judge Varricchio’s well-reasoned opinion thoroughly and

properly disposes of the questions Kaheel Company raises on appeal.

Accordingly, we affirm on the basis of Judge Varricchio’s opinion. We direct

the parties to attach a copy of the opinion in the event of further proceedings.

       Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/13/2017



____________________________________________


3The total verdict owed to Triangle Home is $289,000.00, of which Terrey
Management Co, Inc. is jointly and severally liable for $16,457.65.

                                           -5-
                                                                                         Circulated 10/26/2017 10:42 AM
, . . FILED 12/22/2016 1:36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                    ,                               2012-C-1107       /s/1 S



          IN THE COURT OF C0l\1MON PLEAS OF LEHIGH COUNTY, PENNSYLVANIA
                                             CIVIL DIVISION

    TIU.ANGLE HOME INVEST, LLC11nd                    )    No. 2012-C-1107
    HOWAlIDM, J)UNETZ,                                )
                          Plaintiffs                   )
                                                       )
    vs.                                                )   CIVIL
                                                       )
    KAHEEL COMPANY, LLC, HERBERT J. )
    TOY a/k/aHERBERT JOHN TOY a/kfa                    )
    HEJIBER,T JOHN TOY, [II, THE JABRIER)
    COJ\1P.ANY, LLC, a/k/a JABRIER        )
    COMPANY, LLC and TERREY               )
    PROPERTY MANAGEMENT, CO.,             )                ASSIGNED TO:
                          Defendants                   )   The Honorable Mich~le A. Varricchio

                                              No.,.-Jurv Verdict
                                    ~o            .                                           :
             A.}lD.NOW, this   2Z      day of December 20] 6, upon consideration of the credible,

    relevant, 'and.admissible evidence introduced during the non-jury trialheld August 13, 2015, and

    October 22, 2015t attended by Plaintiffs, Howard M. Dunetz and Triangle Home Invest, LLC

    and-their legal counsel, Stephen M. Hladick, Esquire and Pamela L. Cunningham, Es-quire and

    Defendants,Herbert J. Toy a/k/a Herbert John Toy a/k/a Herbert John Toy, II~, Kaheel

    Company, LLC, The Jabrier Company, LLC a/k/a Jabrier Comp-any, LLC and Terrey Property

    Management Company and their legal counsel Michael C. Deschler, Esquire; and the joint

    stipulations of fact submitted by the parties, and based upon the findings of fact and conclusions

    of law set forth in the Decision entered this same date,   it is hereby ORDERED and DECREED
    that this Court eaters a verdict on the Complaint as follows:

             (1) On Count L'Breach of Contract) we find in favor of Defendants, Kaheel Company,

                LLC,,Herbert J. Toy a/k/aHerbert John Toy a/k/a Herbert John Toy, III, end Terrey

                Property Management, Co. in the amount o.f $0.00 against Plaintiff, Triangle Home

                Invest, LLC, and Howard M. Dunetz in accordance with the following opinion.


                                                       l
' FILED 12/22/2016          1 :36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh countv, PA
                                                          2012-C-1107     . /s/1 S



         (2)   Of\ Count II, Unjust Enrichment, we find in.favor of Plaintiff, Triangle Home Invest,
               IJ,C, inthe amount of $237.000.00 against Defendants, Kaneel Company, LLC, and

           · Herbert J. Toy afk/a Herbert John Toy a/k/a Herbert John Toy, III, in accordance with

               the following opinion .. We find in favor of Defendant, Terrey Property Management,

               Co., in the amount of $0.00 against Plaintiff, Triangle Home Invest, LLC. We find in

               favor of all Defendants in the amount-of $0.00 against Plaintiff, Howard M. Dunetz,

               on Count II.

         (3) ,          Count ill, Intentional and Fraudulent Misrepresentation,.we find in favor .of

               Plaintiff,Triangle Home Invest, LLC, in the amount of $289,000.0.0 against
               .. ..-

               Defendants, Kaheel Company, LLC, and Herbert J. Toy a/kla Herbert John Toy afk/a

               Herbert John Toy, ill, in accordance with the following opinion. We find in favor of

               Defendant, Terry Property Management, Co., in the amount of $0.00 against Plaintiff,

               Triangle Home Invest, LL-C. We find in favor of al! Defendants against Plaintiff,

                Howard M, Dunetz, on Count ill.

          (4) Count N·, Fraud is hereby DISM!SSED in accordance with the following opinion.

          (5) On CountV,Negligence, we find in favor ofD~fendants, Kaheel Company.Ll.C,

                Herbert J, Toy a/kla Herbert John Toy.a/k/a Herbert John Toy, In, and Terrey

                Property Management Company, LLC, in the amount of ~0.00 against Plaintiff,

                Triangle Home Invest, LLC, and Plaintiff, Howard M. Dunetz, in accordance with the

               '{allowingopinion.

          (6) O~ Count VI, Conversion, we find infavor of Plaintiff, Triangle Home Invest, LLC,

               itrthe anwuntQf$1"6,457.65.againstDefendants, Herbert J. Toy a/kJa Herbert John

                Toy a/k/a Herbert John Toy, III, and Terrey Property Management Company, in



                                                          2
FILED 12/22120161 :36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                   2012-C-1107         ls/IS



           accordance with the following opinion. We find in favor of Defendant, Kaheel

           Company, LLC, in the amount of $0.00 'against Plaintiff, Triangle.Home Invest, LLC.

           We find in favor o~ all Defendants in the amount of $0.00 against Plaintiff, Howard

           M. Dunetz,

       (7) Plaintiff, Triangle Home Invest, LLC, is entitled to a total recovery of $289,000.00.

           Accordingly, any amounts recovered by Plaintiff: Triangle Home Invest, LLC, on any

           one Count shall be credited against any amount due under other Counts where

           recovery was granted.



                                                      BY THE COURT:.




                                                      Michele A. Varrrcchio, J.




                                                  3
·· ,. FILED 12/22/2016 1 :36:52 PM,Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                     2012-C-1107       ls/IS



      IN TEI'e COURT OF COMMON PLEAS OF LEIDGH COUNTY, PE:NNS-YLVANIA
                                            CIVIL DlVISION        -

   . TRIANGLE HOME INVEST, LLC and                    )   No. 2612-C-1107
     now ARD M. DUNETZ,                               )
                   · Plaintiffs                       )
                                                      )
    vs.                                               )   CIVIL
                                       )
    KAHEEL COMPANY, LLCt HERBERT J. )
    TOY a/kl~ f{ERBERT .JOHN TOY a/kla )
    HERBERT JOHN TOY, IH, THE JABRIER)
    COMP A:NY, LLC, a/k/a JABRIER      )
    COMPANY,LLC and TERREY             )
    PROPERTY MANAGEMENT, CO.,          )                  ASSIGNED TO:
                      Defendants .     )                  The Honorable Michele.A. Varricchio

                                                *******'*~*
    Appearances:

            Stephen M. Hladik, .Esq.
          · William E. Miller, Esq.
            Ronald E. Corkery, Esq.
            Pamela Cunningham, Esq.
                   For Plaintiffs

           Michael C. Deschler, Esq.
                 For Defendants


                            Non~Jury Decision Pursuant to Pa.R.C.P.1038

    MICHELE A. VARRICCIDO, Judge

           This case arises out of a $250,000.00 investment that Plaintiff Triangle Home Invest,

    LLC made to Defendant, Kaheel Company, LLC, on April l , 2010, for the purpose of the

    purchase of residential properties to "flip"·and sell, with a percentage of the profitsto be returned

    !O Plaintiff Triangle Home Invest, LLC.   Plaintiffs allege that the other Defendants are shell

    companies through wl:rich Defendant, Herbert J. Toy, operated a real estate investment scheme

    designed to preclude profits due Plaintiffs. Additionally, Plaintiffs claim that of the original

    $2.SOtOOO.QO investment, Plaintiffs only recouped $12,500.00 and argue that Plaintiffs ate owed,

                                                      4
." FILED 12/22/2016 1:36:52 PM.Clerk of Judicial Records; Civil Division, Lehigh County, PA
                      .                          2012-C-1107      ./s/1 S




   at a minimumthe return of the remainder of the investment of$235,000:00. In accordance with

   the verdict entered this same date, this Court enters the following decision.

                                          PROCEDURAL HISTORY

           On March 16, 2012, Plaintiffs, Howard M. Dunetz (Dunetz), sole member of Triangle

   Home Invest, LLC, and Triangle Home Invest LLC (Triangle), initiated this action against

   Defendants, Kaheel Company, LLC (Kaheel), Herbert J. Toy (Toy), also known as Herbert John

   Toy, aJso known as Herbert John Toy III, The Jabrier Company LLC (Jabrier), also known. as·

   Jabrier Company LLC, also known as Jabrier Company, LLC, and Terrey Property Management

   Company, Inc. (Terrey) and an additional Defendant, Duggan Real Estate Investment, LLC,

   seeking damages in excess of $235.,000.00_. BJ Order of Court dated September 24, 20 i'2, the

   Honorable William E. Ford sustained Defendants' Preliminary Objections to the Complaint and

   the Complaint was stricken with leave to amend with· substantial revisions within 20 days .of the

   Order. Plaintiffs filed an Amended Complaint on October 23; 2012. On November 19, 2-012,

   Plaintiffs filed a Second Amended Complaint. By Order of Court dated January 3, 2013, the

   additionalDefendant, Duggan Real Estate Investments, LLC, was dismissed as a party by

   stipulation from this matter.

          On February 13, 2013, Plaintiffs filed a Third Amended Complaint, the instant Complaint

  in this matter. In their Third Amended Complaint, Plaintiffs have included six counts: Count I,

  Breach of Contract, Count II, Unjust Enrichment, Count Ill, Intentional and Fraudulent

  Misrepresentation, Count IV, Fraud, Count V, Negligence, and Count VI, Conversion} whereby,

  "the Plaintiffs demand judgmentagainst Defendants in a sum exceeding $235,000.00, plus

  interest, fees, costs, attorneys' fees and sue~ other relief as the Court deems just and equitable."

  See Pl.'s Third Amend. Comp!. After argument held March 18, 2013,.this Court overruled



                                                   s
, r   FILED 12/22/20161    :36:52 PM.Clerk of Judicial Records, CivilDivislon, Lehigh County, PA
                                                       2012-C-11b7      /s/1 S



      Defendants' Preliminary Objections to the Third Amended Complaint by Order of Court dated

      March 19, 2013, and Defendants were Ordered to file an Answer within twenty days.

             Defendants filed an Answer with New Matter on April 9, 2013, 'alleging that

               Dunetz did not lend any money to any of the Defendants and was only involved
               as a member/representative of the remaining Plaintiff, Triangle. Dunetz
               individually is not entitled to !illY money or any payment from any of the
              Defendants. Toy spoke to the Plaintiffs only in his representative· capacity as a
               member of Kaheel and not as a representative/member of the two remaining
              Defendants. Toy did not speak to 'either of the Plaintiffs in his individual
               capacity; but only in his capacity as a member of Kaheel. Only Triangle lent
              money to Kaheel and not to any of the remaining Defendants. This was a loan
              uot an investment. The Defendants Toy, Jabrier and Terrey did not receive any
                                                                                or
              funds from either Plaintiff and did not make any representations promises to
              either Plaintiff and have no liability to either Plaintiff. The oral Agreement for
              financing was solely between Triangle and Kaheel and was as follows:
                       The $250,000.00 was a 20 year loan with interestcalculated at the rate of
                       four (4%) percent per annum, interest only payable quarterly with the
                       principle of $250,000.00 due at the end of the 20 year term. There was to
                      'be no security or mortgage to be placed on any properties and Kaheel
                       would be able to utilize the funds to finance real estate purchases,
                       renovations, sales, etc.
              Kaheel fulfilled all of its obligations under the terms of the oral lending
              Agreement and did not breach the same. Kaheel stopped making quarterly
              interest payments to Triangle after Plaintiffs appropriated property rights of
              Defendants, made demands for payment of principal and other inappropriate
            · actions.

      Defs.' Ans., 1105-11'2 (emphasis added). Plaintiffs filed a Reply to the New Matter on April 30,

      2013. In their Reply to the New Matter, Plaintiffs alleged that although Defendants attempted to

      categorize the $250,000.00 as a loan, Defendant, Herbert J. Toy ill, as a member of Kaheel

      Company, LLC executed an Acknowledgement of Receipt of Investment Funds that plainly

      stated that Triangle Home Invest., LLC was making an investment. Ans. to New Matter, 1107.

      The acknowledgement read as follows:

                     This ACKNOWLEDGEMENT confirms and acknowledges the receipt by
             Kaheel Company, LLC of the total sum of Two Hundred Fifty Thousand. Dollars
           · ($2.S0,000.00) received from Triangle Home Invest, LLC. Kaheel Company, LLC
             acknowledges that the Two Hundred Fifty Thousand Dollars ($250,000.00)


                                                    6
' FILED 12/22/20161:36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                               2012-C-1107       /s/1 S



         received from Triangle Home Invest, LLC is to be utilized by Kaheel Company,
         LLC or its designee/assignee to purchase real property for investment purposes.
         The terms and conditions of said investment arc to be outlined in another
         agreement bejsic.] prepared in the near future. · Kaheel Company, LLC
         agrees that it will provide a security interest to Triangle Homes Invest, LLC
         in the appropriate amount invested In any propertyfies) which are purchased
         by Kaheel Company, LLC utilizing the funds received as acknewledged
         herein.


  Pl.'s Reply to New Matter, P. 2 (emphasis placed by Plaintiffs). Based upon the

  acknowledgement and there being no subsequent written agreement, Plaintiffs argued that they

  are seeking the enforcement of the oral contract between Triangle and Kaheel. Id.

         A case management Order dated May 31, 2013, set the non-jury trial in the niatter for

  November 19, 2013. However, the case proceeded to a Mediator, Maxwell E. Davison, Esquire

  in June of 2013. On October 9, 2013, Plaintiff filed a Motion for Summary Judgment in this

  Matter. Defendants filed their Answer to the Motion for Summary Judgment on October 30, ·

  2013. On November 6, 2013, the Defendants filed an Amended Response to Plaintiffs' Motion

  for Summary Judgment After hearing argument on the Motion for Summary Judgment, the

  Motion was denied by Order of Court dated December 12, 2013. Defendants bad filed n Motion

  in Limine to exclude the acknowledgement of receipt of investment funds and Plaintiffs filed an

  Answer to the Motion in Limine on December 17, 2013 ..

        Nothing.further occurred in the case until March 3, 2015, when Plaintiffs filed a Motion

 to Enforce a Settlement or in the alternative to re-open the case. On March 17, 2015, Defendants

 filed a Response to the Motion. By Order of Court dated April 8, 2015, the Plaintiffs' -tvfotion

- was granted to the extent that the matter was marked open~. On August 12, 2015, Defendants

 filed notice of a Chapter 7 bankruptcy filing for the Jabrier Company, LLC at Case No, 15-1.5732

 in the United States Bankruptcy Court Eastern District of Pennsylvania. The case then



                                                 7
' FILED 12/22/2016 1:36:52 PM,Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                2012-C-1107       /s/1 S



  proceeded to a two-day bench trial before this Court on August 13, 2015 and October 22, 2015.

  Parties were then given deadlines for filing joint stipulations of fact and proposed findings of fact

  and conclusions of law.

                                            FINDINGS OF FACT.

         The Parties in this matter have stipulated to the following material facts and this Court

  hereby adopts them as findings of fact:

                  1. Plai-ntiff, Triangle Home Invest, LLC ("Triangle"), is a Pennsylvania
                      limited liability company with an address of I 000 Gypsy Hill Road,
                      Lower Gwyneed, PA 19002.
                 2, Plaintiff Howard M. Dunetz ("Dunetz"), is an adultindividual with an
                      address of 1000 Gypsy Hill Road, Lower Gwyneed, PA 19002.
                 3. Dunetz is the sole member of Triangle.
                 4. Defendant, Herbert J. Toy a/k/a Herbert John Toy a/k/a Herbert John
                      Toy, III ("Toy"), is an adult individual with an address of 4180
                      Wellington Drive, Bethlehem, Pennsylvania 18018.
                 5. Defendant, Kaheel Co., LLC ("KaheeP'), is a Pennsylvania limited
                      liability company with a registered address located at 739 North New
                      Street, Apartment 1, Bethlehem, Pennsylvania l 8018.
                 6. Kaheel was created on July 19, 2007, and its Pennsylvania Department
                      of State Entity Number is 3743841.
                 7. Toy is the organizer and sole member ofKaheel.
                :g, Defendant, The Jabrier Company, LLC ('°Jabrier''), is a Pennsylvania
                      limited liability company with a registered address located at 739
                      North New Street, Apt l , Bethlehem, PA t80l8.
                 9. Jabrier was created on December 2, 2004, with a Pennsylvania
                      Department of State Entity Number 3266496.
                 l 0, Toy is the organizer, manager, and sole member of Jabrier.
                11. Defendant, Terrey Property Management Co., Inc., ("Terrey•), is a
                      Pennsylvania dose corporation with a registered address located at
                      739 N. New Street.Apt.l, Bethlehem, PA 18018-3959.
                12. Terrey was created on November 14, 2005 and Terrey's Pennsylvania
                      Department of State Entity Number is 5601 I 8.
                13. Toy is the president and sole shareholder of Terrey.
                14. Triangle tendered the sum of $250,000.00, on April 1, 2010, via check
                     made payable to Kaheel (the "Check").
                15. The   Check was signed by Dunetz on behalf of Triangle.
                16. The Check was deposited by Toy on April 1, 2010 into Kaheel's
                     checking account.
                17. Prior to depositing the Check into Kaheel's checking account, the
                     balance of the account was zero dollars.


                                                  8
. ' FILED 12/22/20161:36:52       PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                       2012-C-1107       /s/1 S



                   18. On April 7, 2010, Toy took a $10,000.00 draw out of Kaheel's
                       checking account to himself personally.
                   19. On April 7, 2010, Toy, on behalf of Kaheel moved $225,000.00 of the
                       $250,000.00 into Kaheel's money market account,
                  20. Exhibit P-38 is the check ledger for Kaheel's checking account that
                       corresponds. with the bank statements listed as Exhibits P-35 through
                       P-37.
                  21. Exhibit P-42 is the check ledger for Kaheel's money market account
                       that corresponds with the bank statements listed as p:..39 through P-4 L
                  22. On April 2, 2010, Toy as member of Kaheel, sent by facsimile to
                       Dunetz an Acknowledgment of Receipt of Investment Funds (the
                       "Acknowledgement").                         ·
                  23. Dunetz received the Acknowledgement on April 2, 2010.
                  24. Any notation of "HJT3" in both the ledger for Kahcel's checking
                       account and Kaheel's money market account is a draw to Toy
                   . personally.
                  25. Any notation of "M.M." in Kaheel's checking account is a transfer of
                       money from Kaheel's checking account into Kaheel 's money market
                       account.
                  26. Any notation of "S.C." in both the ledger for Kaheel's checking
                       account and Kaheel's money market account is a service charge
                       charged by PNC Bank.
                  27. Out of the $250,000.00 investment, a total of $12,500.00 has been paid
                       as follows to [Plaintiff Triangle]:
                            -$2,500.00 on June 30, 2010, as evidenced· by check 103 in
                           Kaheel's checking account ledger and bank statement.
                           ~$2,500.00 on September 30, 2010, as evidenced by check 127 in
                           Kaheel's checking account ledger and bank statement.
                           -$2,500.00 on December 30, 2010, as evidence-cl by check 153 in
                           Kaheel's checking account ledger and bank statement.
                           -$1t500.00 on April 11~ 201l, as evidenced by check 201 in
                           Kaheel' s checking account ledger and bank statement.
                           -$2,500.00 on December 14, 2011, as evidenced by check 281 in
                           Kaheel's checking account ledger and bank statement.
                  28. Jabrier purchased the following properties utilizing funds from
                  Kaheei's account:
                           434 North Fulton Street, Allentown, Pennsylvania J 8104.
                           ~926 West Chew Street, Allentown, Pennsylvania 18102.
                           -5230 Heston Street, Philadelphia, Pennsylvania 19131.
                           -3128 Hartsville Street, Philadelphia, Pennsylvania 19134.
                  29. No properties were. ever titled in the name of Kaheel.

   Joint Stipulations of Pact, 11-29. It is important to note from the outset that the Court finds 'that

   Jabrier's bankruptcy proceeding prevents the Plaintiffs from proceeding against Jabrier at-this



                                                     9
• c   FILED 12/22/2016 1:36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                 · 2012-C-1107        /s/1 S



       time. Jabrier's Chapter 7 bankruptcy was addressed at the outsetof the trial and Plaintiffs agreed

       that, "we are not seeking any type of judgment or relief against Jabrier at this time." See Notes

      of Testimony (N.T.), 8/13/2015, at 7: 19-&:3. Based upon the testimony and evidence presented

      at trial, the Court makes the following findings of fact:

          1. On August 15~ 2015 and October 22, 20 I 5, this Court conducted a non-jury trial.

          2. At trial, Plaintiff, Dunetz, testified. on his behalf and on behalf of Triangle. Defendant,

               Toy, testified on his behalf and on behalf of Defendants, Kaheel and Terrey.

          3.    Plaintiffs introduced Exhibits P 1-P 13, P l6--P26, P3 l-P32, P35-P49, and P59-61 into

               evidence at trial.

          4. Defendants introduced Exhibits P27-28, P30, and 09-D 10·1nto evidence at trial.

      THE MEETING OF THE PARTIES

          5. After twenty-five years of practicing general dentistry.Dunetz rctired in October of 2008.

               See N.T., 8/13/2015, at 10:15-25.

          6. During his retirement, Dunetz became interested in real estate particularly buying and

               selling real estate. See N.T., 8/13/2015, at 12:2-18.

          7. To aid. this interest, Dunctz 'created Triangle. Home Invest, LLC as a limited liability

               company in2010. See N.T., 8/13/2015, at 12:11-12.

         8. In early 2010, Dunetz, through Triangle p~chased his first rental. property in West

               Philadelphia. See N.T., 8/13/2015, at 12:15-16.

         9. Triangle was funded solely by Dunetz's funds. See N.T., 8/13/2015, at l3;5-l l.

         10. Prior to forming Triangle, Dunetz began attending meetings of Diversified Investors

               Group ("DIG"), which is a real estate investment group, in Plymouth Meeting and Fort

               Washington. See N.T., 8/13/2015, at l 3: 12-22.



                                                        10
• r   FILED 12/22/2016 1 :36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                     2012-C-1107       /s/1 S



          11. DIG is an educational and support group for people interested in real estate investments.

             See N.T., 8/13/2015, at 13:12-22.

          12. DIG provided subgroup meetings. Dunetz began attending subgroup meetings in 2010,
                                                                                                 ..   · ....
             including one on "flipping houses" by buying houses, fixing them up and reselling them

              or holding houses as rentals. See N.T., 8!13/2015, at 14:1-23.

          13.. Dunetz and Toy first met at one of the DIG subgroup meetings held at Michael's Diner

              on Route 309 in Montgomeryville early on in 2010. See N.T., 8/13/2015, at 15:1-8; see

              also N.T., 10/22/2015, at 225:3-6.

          14. Toy and Dunetz met a few subsequent times in Quakertown at John's Diner or the

              Quakertown Diner to discuss ways to "flip houses" to generate income including Dunetz

             'investing money with Toy to purchase property, fix it up, put it back on the market, pay a

              realtor and then sell it. See N.T., 8/13/15; at 15-19.

          15. Toy testified that he and Dunetz met at Michael's diner in February of 2010, on March 2,

              ZOl 0, at the Quakertown Diner, on March 12> 2010, at John's Diner in Quakertown, on·

              March 23, 2010, at Dave & Buster's, and at Toy's Office on March 31, 2010. See N.T.,

              10/22/2015, at225:13-18.

           16. Durretz' s understanding was that he and Toy would initially invest an equal amount of

              money, $250,000.0D, the money would then be assigned to the purchase, fixing up and

              selling of «a particular house or apartment building or a package of houses." See N.T.,

              8/13115, at 16:9-18:ll.

           17. Dunetz believed that he would be paid 4% interest annually on his investment and would

              receive 50% of the profits on the deals. See N.T., 8/13/15, at 17:6-15. ·




                                                        11
                                                                             .        .               .
FILED 12/22/2016 1:36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                              2012-C-1107       /s/1 S



    18·. At his deposition, Dunetz testified that, «the meeting consisted of Mr. Toy presenting

       himself as an experienced real estate investor that had taken money from numerous other

       investors over ~ period of 20 years, and produced returns for them on their investments of

       50 to 100 percent yearly and to infinity, when using other people's money." See Pis. Ex.

       54, P. L6.

    19. Further, Dunetz testified at his deposition that Toy represented to him that there "was

       always four to five other investors with a total contribution of 650 to 750 thousand

       dollars." Id., P.17.

   20. Toy and Dunetz were to conduct a- review of their association at the end of each of the

       first three years to consider whether they wanted to continue business endeavors together.

       See N.T., 8/13/15, at 17: 14-22.

   21. During his business discussion meetings with Dunetzat various Quakertown diners, Toy

       discussed his companies, Kaheel Company and Jabrier Company and Toy's vast

       experience in real estate. See N.T., 8/13/15, at 19:10-22:7.

   22. Toy testified that ~e.discussed with Dunetz his experience, "flipping houses, ... buying

      holds ... Tax sales, bankruptcy sales, Iandlording, '' See N. T. > l 0/22/201 S, at 225: 10-

      226:5.

   23. Dunetz believed that Kaheel was the company where the funds were to be deposited.

      SeeN.T., 8/13/15, at20:20-24.

   24. Toy admitted that at the time he had the investment discussions with Dunetz, Kaheel

      owned no real estate and that he did not offer that information to Dunetz,          See N.T.,
      10/22/2015, at 245: 17-246:7.




                                                 12
· FILED 12/22/2016 1:36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                2012-C-1107       /s/lS



     · 25. Toy graduated from Babson College in 1985 with a degree in finance and investments.

         Se+ N.T.,"10/22/lS, at 221:22-23.

     ·26. Toy w~ involved in healthcare brokerage working for his Father from 1976 through

         1999-2000.   SeeN.T.,   10/22/2016, at 222:4-6.

     27. Toy and his Father were "brokers for wholesalers in the acute healthcare area, where

         we'd represent a paper company, a pharmaceutical company, and a janitorial supplies

         company, and we would wholesale those products to hospitals in Eastern Pennsylvania."

         See N.T., l 0/22/2016, at 222: 8-12.

     28, Toy first became involved in the business of real estate: buying, selling, and investing in

         1986. See N.T., 10/22/2016, at 222:13-19.

     29.. He is a proclaimed self-taught real estate investor although he received his real estate

        license in 1988. Sce.N.T., 10/22/2016i at222:-20-24.

  THE INVES1MENT

     30. When Dunetz tendered the $ZSO,OOO.OO check to Kaheel, he believed that he would

        receive a receipt from Toy and an agreement explaining bow his funds would be utilized,

        how they Were going to be invested and all the terms oftbe arrangement the two had

        previously discussed. See N.T., 8/13/l5, at 24:18-22.

     3 I. During cross-examination, in response to the question about whether on April 1; 2010,

        there was a deal between. Toy and Dunetz, Dunetz equivocated stating, ''[w)e had a

        transferring of money. Until r had that agreement, I really didn't know what the deal was.

        So did we have a deal without an agreement?    rm not sure."· See N.T., 8/13/15,   at

       ,44:14:17.




                                                 13
· FILED 12/22/2016 1:36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                2012-C-1107       /s/1 S



      32. Toy asserted that the $250,000.00 investment was a 20 year loan with 4% annual interest

         only. See N.T., 8/13/15, at Z2:16-20; 228:7-9.

      33. Toy further asserted that apart from the 4% interest, as a return on Dunetz's investment,

         the two "would buy a property together, whether it was in Philly or the- Lehigh Valley,

         .and we would split the profits on any deals that made money." Sec N.T~, 10/22/2015, at

         229: 2-9.

      34. Dunetz, credibly testified, that if those had been the terms he never would have invested

         the $250,000.00. See N.T., 8/13115, al 22:16-25.

      15. Dunetz' s expectation was that he would receive returns on his investment of 10% to

         15%. See N.T., 8/13/15, at 3-5.

      36. At John's Diner in Quakertown, on April 1, 2010, Dunetz handed Toy check #125-1,

         dated April 1, 2010, written from Triangle Home Invest, LLC to Kahcel Co, LLC for

         $250,000.00 and signed by Howard M. Dunetz, See N.T., 8/13/2015, at 23:16-24:22 and

         Exhibit P-1.

      37. On the back the check was endorsed 'for deposit only Kaheel Co., LLC" and appears to

         have a processing date of April 1, 2010.

      38. On April 2, 2010, Toy faxed Dunetz an Acknowledgement of Receipt of Investment

         Funds, dated April l, 2010, from "The Jack Toy Cos" at 11:38. See N.T., 8i13/15> at

         24:18-19, Ex.P.3.

     39. The Acknowledgment of Receipt of Investment Funds states:

         This ACKNOWLEDGEMENT confirms and acknowledges              thereceipt by Kaheel
         Company) LLC of the total sum of Two Hundred Fifty Thousand Dollars
         ($2501000.00) received from Triangle Home Invest, LLC. Kaheel Company, LLC
         acknowledges that the Two Hundred Fifty Thousand Dollars ($250,000.00)
         received from Triangle Home Invest, LLC is to be utilized by Kaheel Company,
         LLC or- its designee/assignce to purchase real property for investment purposes.


                                                    14
· FILED 12/22/2016 1:36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
            .                                   2012-C-1107       /s/1 S



         The terms and conditions of said investment are to be outlined in another
         agreement be[sic.] prepared in the near future. Kaheel Company, LLC agrees that
         it will .provide a security interest to Triangle Homes Invest, LLC in the
         appropriate amount invested in any property(ies) which are purchased by Kaheel
         Company, LLC utilizing the funds. received as acknowledged herein.

         See Exhibit P-2; N.T., 8/13/2015, at 24: 18-25:10.

      40. The Acknowledgment was signed by Herbert J. Toy, III, Member on behalf of

         Kaheel Co., LLC. See Id

      41. Dunetz testified credibly that he had no discussions with Toy about Toy's use of

         personal draws from the $250,000.00 or Toy utilizing the $250,000.00 for vehicle

         expenses, gas, cars, or other personal expenses. See· N .T., 8/13/2015, at 25·: 11-"24.

      42. Dunetz believed that the $250,000.00 was to be used solely as described in the

         Acknowledgement of Receipt of funds to purchase real properties. See N.T.,

         8/13/2015,- at 26:13~16.

      43. At his deposition, Dunetz testified that he had not placed any restrictions on Mr.

         Toy's use of the money except to "make me money." See Pis. Ex. 54, P .23-24.

      44. At his deposition, Dunetz testified that he expected Mr. Toy's compensation to be

         the shared profits made from the real estate transactions. Id

     . 45. Although the Acknowledgment stated that the terms and conditions of the

         investment were to be memorialized     in another agreement, Dunetz never received
         such an agreement. See N.T., 8/13/2015, at26:17-2L

      46 .. Although the Acknowledgement stated that Kaheel Company, LLC agreed to,

         "provide a security interest to Triangle Homes· Invest, LLC in the appropriate

         amount invested in any property(ies) which are purchased by Kaheel Company,

         LLC utilizing the funds received as acknowledged herein," Triangle never



                                                   15
. ' FILED 12/22/2016 1 :36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                   2012-C-1107       /s/1 S



          received any kind of mortgage from Kaheel even though Kaheel purchased

          several properties. S~ N.T., 8/13/2015, at 26: 22-27~4.

       47. Dunetz stated that lie did not receive. a Note mentioning the investment being a20

          year loan until January 12, 2012.   See N.T., 8/13/2015, at 27:15-28:12,   Pls.' Ex.

          P4-P5.

       48. At trial, Toy testified that it was his understanding "that the money that was

          provided by the Plaintiffs, the $250,000.00, was to be used solely to purchase!

          renovate and sell properties." See N.T., 10/22/2015, at 91: 15-19.

    Tiffi BEGINNING OF THE DISPUTE
                                      .
       49. At his deposition, Dunetz testified that be had demanded a promissory note after

           December of 2011, when a purchase of an apartment building fell through. Toy

           failed to come· up with funds, and Dunetz began investigating Toy's background.

           See Ex. P.54, Page 62,

       50. Dunetz discovered that Toy had"$ l,600,000.00 phis in judgments against him, be.

           was not making any payments, I did not have an operating agreement, I was not

           secured by any properties, and that basically he was a thief." See Ex.P .54, page

           77.

       51. Toy testified that Dunetz began to voice objections to the way the business was

           handled at the end of June 20 I l , when Dunetz called Toy stating that he had lost

           $175,000.00     in a transactional funding scam and that he needed $135,000.00

           returned from his original $250,000.00       investment.   See N.T., 10/22/2015,
                   .
           239:l7-240:7.




                                                   16
· FILED 12/22/2016 1 :36:52 PM,Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                 2012-C-1107       /s/1 S



      52. Plaintiffs' Exhibit P-4, purports to be a Judgment Note, dated April 1, 2010, and

          stgned by Herbert J. Toy, ITI, Member stating that, "On March 31, 2030, Kaheel

          Co., LLC of 739 N. New St. IH, Bethlehem, PA 18018 promises to pay to the

          order of Trfangle Horne Invest LLC of 1000 Gypsy Hill Road, Lower Gwyneed,

          PA 19.002 the sum of Two Hundred Fifty Thousand Dollars ($250,000.00), plus

          interest and cost, without offset, for value received, together with interest at a rate

          of four percent (4%) per annum, until paid."

       53. Duntez credibly testified that he was surprised to receive the note, and was struck

           by the 20}0 date and thought that it was an error, and that the date was suppose:d

           to be Match 30, 2013, as he had understood the arrangement to be a tbree-year

           term. SeeN.T.> 8/13/2015, at 27:13-28:19.
        54. Hand·written on the Fax Cover Sheet in Plaintiffs' Exhibit P$ is a note, that states,

           "Here's your note-[illegible two wor(is]-Thx-JT."

        55. Dunetz testified that his handwritten notations appear below Toy's and state,

            "Total Funds working with 750K. 50%, 50%, 6 other investors?, 1/213 year

            review/copy of check, received. Promised 100% returns." Dunetz further testified

            that he called Toy after receiving the fax to discuss the items .he noted on the fax

            coversheet. See Pls. Ex. 5~ N.T., 8/13/2015, at 29:2-31:3·.

         56. Dunetz credibly testified that Toy, had originally infonned Dunetz that he had a

            number of other investors in Kaheel that functioned as silent partners in his

            business, The investors gave Toy cash, and in return received 4% returns on their

             investment and 50% of the profits from their investment. See-N.T., 8/13/2015. at

             31:4-8.


                                                       17
.' FILED 12/22/20161:36:52      PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                     2012-C-1107       /s/1 S



      57. Dunetz further credibly testified that Toy bad told him that he regularly produced

          returns of 50 to 100% annually on the money invested with him." See N.T.,

          8/13/2015, at 31: l 0-13.
       5&." Toy denied making any representations about returns of 50 to. ~00% to infinity on

          Dunetz's money to Dunetz as the promise would have been "unrealistic."         See

          N.T., 10/22/2015, at228:i5-229':1.

       59. Plaintiffs' Exhibit P-6 is a copy of the judgment note received by Dunetz with

           additional handwritten notations made by Dunetz.

       60. Dunetz circled the 2030 date believing it to be incorrect, and he made a notation

           to add "and or assigns" to Kaheel Co., LLC. SeeEx. P6.

       61. Dunetz noted dates for payments quarterly, June 30, Sept 29, Dec. 31, March 3 l,

           and noted-disbui:sements how calculated, when? Id

        62. Further han.dwritte-n notes state: "personal guarantee.    Draw down original

           investment provision .... Renews annually upon mutual agrecment. ... Dissolution

           return of funds." Id.      ·,.:,..,.   ..

        63. Dunetz explained that when he called Toy to discuss these items and to seek a

            "real" note with what we discussed in the very near future, Toy "had a problem

            witb the personal guarantee. He said his attorney's not going to like that He told

            rue his attorney's not going to like that He told me any money that I borrowed

            from anybody meaning personal individuals, I gave a personal guarantee too."

            See N.T., 8/13/15, at 29:25-J0:3.




                                                       - 18
' FILED 12/22/2016 1 :36:52 PM, Clerk of Judicial Records, .Civil Division, Lehigh County, PA
                                                  2012-C-1107        /s/lS



      64. As for quarterly payments, Duntez wanted in detail in the agreement the actual

         dates when the $2,500.00 payments would be made.          See N.T., 8/13/2015,   at

         32:15-19.

      65. Further, Dunetz wanted to know whether the profits would be dispersed at the

         time of the sale of the property or at the end of the year when you receive the tax

         filing. SeeN.T., 8/13/2015, at33:7-17.

      66. Dunetz expected. a personal guarantee that Toy would be responsible for seeing

         that Dunetz received his money back and whatever profits were due to him. See

         N.T .• 8/1312015, at 35:12-13.

     67. As for the drawdown of original investment provision, Dunetz was seeking a

         refund of $135t000.00 of his initial investment as his finances were tight at the·

         time due to losing money in a 2011 transactional funding venture; See N.T.,

         8/13/2015, at 35:14-17.

     68. Dunetz did not receive the $135,000.00, and shortly after receiving the judgment

        note on January 12, 2012, he went to the Northampton Courthouse in Easton to

        pull all the records on Herbert Toy and all his various entities. See N.T., 37:10-

         17.

    ·69. After receiving the January 10, 2012 fax from Toy; Dunetz received no further

        quarterly interest payments. See N.T., 8/13/2015, at 34: 14-24.

     70. Dunctz stated that sometime in late January or early February of 2012, Toy

        stopped communicating with Dunetz. See N.T., ·8/B/2015, at 39: 18-20.




                                                  19
FILED 12/22/20161:36:52       PM,Clerkof Judicial Records, Civil Division, Lehigh County, PA
                                                  2012-C-1107       /s/1 S



 THE 'EFFERSON HOU.SE PROPERTYDEAL
    71. Prior to the breakdown in communication between the parties, Dunetz had acted

       on behalf of Kaheel and Jabrier and had in fact signed many real estate purchase
                                                                                    ,.


       agreements for them, believing that he was a member of the LLC. See N.T., See

       also Ex, P54, Page 68.

    72. A friend of Dunetz, Marco Derro, had asked Dunetz if he and Toy would be

        interested in being partners with Mr -, Derro in the purchase of the Jefferson House

        Property, located at 449-455 North 50th Street in Philadelphia,.which was a 24-

        unit apartmentbuilding. See N.T., 8/13/15, at 56:19.

    73. Toy alleged that Dunetz breached their agreement b-y participating in the

        assignment of the Agreement for the Sale of Commercial Real Estate for the

        Jefferson House Property to another buyer for $45,000.00 in cash and retaining,

        $28,000.00 of that cash for himself under the belief that he was a member of

        Jabrier and had earned the assignment fee, and giving the rest of the cash to Mr,

        Derro. See N.T., &/13/2015, at 59: 17-71: l 7; Ex. D9.

     74. In a rather bizarre description of a business transaction, Dunetz testified that at

        the behest of   Tor and Mr. Derro, he went to a restaurant in Media, Pennsylvania:
            A. I was to show up there and someone was to give me something, a bag, or -
                it was a bag. It was a plastic, red bag.
            Q. Who was supposed to give you something?
            A. I don't know.
            Q. So you're going to a restaurant in Media to pick up something from
            someone that you don't know?
            A. Correct.
            Q. and had never seen before?
            A. The person gave me. the bag, I don't think I bad ever seen .them before, but
            I'm going to surmise th.at there was someone present that knew what I looked
            like. [ ... ]



                                                  20
FILED 12/22/2016      1 :36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
       .                                            2012-C-1107       /s/1 S



           A, I mean, this was following a closing, an exchange of 'ownership of this
           property, just to put it in context. [ .. , ]
           A. I stepped into the restaurant. Somebody walked up to me, pushed a bag in
           my chest, and they said, leave. And I turned around and walked out.
           Q. Okay. So the person didn't identify-was it a man?                         .
           A. All they said was, leave. It was a man. I can't remember what they looked
           like. I didn't know the person.
           Q. Without asking you to identify yourself, the person hands you a bag
           containing $45,000.00 of cash? That's what you're telling us?
           A. Yes, yes.
           Q. And you left?
            A. Yes.
            Q. Never asking-I mean, you could see that it was a wad of cash?
            A. Oh, I was going there 'to pick up this bag, or whatever container it was
            going to be in, of cash. I mean, I knew exactly why I was going there. Either
            Jack or Marco asked me to go there. I believe it was Jack, but I know I spoke
            to him a few minutes. Afterwards, but I'm not sure who told mo where to be
            when.] ... ]
            Q. You testified, I think, that Mr. Toy was expecting to receive some portion
            of-the cash you picked up correct?
            A. Correct.
            Q. Did you give any of that cash to him?
            A.No.
            Q. To whom did you give the cash?
            A. I gave -well-
            THE COURT: If anybody.
            TI-ill WITNESS: No. It was distributed, Marco Derro got a bigger chunk of it
            since he was tbe one who found the property and got it to the point where it
            was assigned to somebody else. And the rest of the money, I still have it in the
            red bag,
            BY MR.DESCHLER:
            Q. How much do you have?
            A. I think it may be $28,000.00, I think.
            Q. Did you say you still have it in the red bag?
            A. Ido:
            Q. $28,000.00 in cash?
            A. Yes.
            [... ]
            THE COURT: The focus of the question was why you felt-why do you feel
            you were entitled to the-»?
            A. I was operating under the assumption that I was a member of this Jabrier
                LLC.

 See N.T·., 8/13/15, at 61 :15-69: 16




                                                 21
FILED 12/22/2016 1:36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                              2012-C-1107       /s/1.S



    75. Dunetz testified that Toy   WFILED 12/22/2016 1:36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                              2012-C.:.1107     /s/lS



             property was sold to SJS Holdings through Horizon Abstract in Media on the same day."

             See N.T., I 0/22/201"5, at 234:3-23.

THE "C>;EFEl\iDANT BUSINESS ENTITIES:

     83". Toy uses 739 North New Street, Unit I, Bethlehem, PA 1.8020, as a business address and

             offices for Kaheel, Jabrier, Terrey, and The Jack Toy Cos. See N.T., 10/22/2015, at

             83:22-23; 87:24-88:4.

     84. Toy owns the. property of 739 North New Street with his father Herbert J. Toy, Jr. See

         N.T., 10/22/2015, at 83:24-84:12.

'fFILED 12/22/20161:36:52      PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                  2012-C-1107       /s/1 S



       at the direction of the Member only if a new operating agreement or an amendment and

       restatement of this Agreement is executed." Id

    90. Furthermore, paragraph 10 of the Kaheel operating agreement limits the liability of the

       Member stating, "The Member shall not have any liability for the debts, obligations or

       liabilities of theCompany or for the acts or omissions of any other member, officer,

       agent, or employee of the Company except to the extent provided in the Act The failure

       of the Member to observe any formalities Qr requirements relating to the exercise of the

       powers of the Member or the management of the business and affairs of the- Company

       under the Agreement or the Act shall not be grounds for imposing liability on the

       Member for liabilities of the company." Id

   91. Additionally, the Kaheel operating agreement provides for the company to indemnify the

       Member under the agreement for "all costs, losses, liabilities and damages paid or

       accrued by the Member (as the Member or as an officer, agent, or.employee) or any such

       officer, agent, or employee in connection with the business of the Company, except to the

      'extent prohibited by-the laws of the Commonwealth of Pennsylvania." Id

   92. Also of note, Paragraph 13' of the 'Kaheel operating agreement regards conflicts of interest

      between Kaheel and the Member it states, "[njothing in this Agreement shall be

      construed to limit the right of the Member to enter into any transaction ·that might be

      considered to be competitive with, or a business opportunity that may be beneficial to, the

      Company. The Member does not violate a duty or obligation.to the Company merely

     · because the conduct of the Member furthers the interests of the Member. The Member

      may lend money to and transact other business with the Company. The rights.and

      obligations. of the Member upon lending money to or transacting business with the



                                               24
F[LED 12/22/2016 1:36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                              2012-C-1107       /s/1 S



        Company are the same as those of a person who is not the member, subject to other

        applicable law. No Transaction with the Company shall be void or voidable solely

        because the Member has a direct or indirect interest in the transaction." Id,

    93. Furthermore, the Kaheel operating agreement purports to protect the operating agreement

        frombeing used by a creditor, such     as Dunetz, with paragraph 17 that states, ''Rights of
        Creditors and Third Parties. This Agreement is entered. into by the Member solely to ·

        govern the operation of the Company. This Agreement is expressly not intended for the

        benefit of any creditor of the Company .... Except and only to the extent provided by

        applicable statute, no creditor or thirdparty shall have any rights under this Agreement or

        any agreementbetween the Company and the Member, with respect to the subject matter



    94. Plaintiffs' Exhibit 44 was a copy of the record from the Pennsylvania Department of

            State dated July 191 2007 documenting the creation of'Kaheel. See N.T., 10/22/2015., at

            85:10-19 and Pls.' Ex.-44.

     95. Toy testified that "Kaheel paid all the bills" regardless ofwhet.p.erthc·propertie"swe-re

            owned by Jabrier. See N.T.t 10/22/2015, at 121:5-6; 127: 19-128:6.

 Jabrier:
     96. Plaintiffs' Exhibit 45 was the operating agreement for Jabrier which lists in. Annex A,

            Herbert J, Toy, III as the sole Member owning 1000 units or a 100% share in the

            company dated 12/1/2004. SeeN.T., 10/22/2015,at85:20-86:12.; Pls. Ex.45.

     97. Jabrier's operating agreement states, "this Agreement, as it maybe amended from time to

            time, shall be bindingon any person who at the time is a Member, regardless of whether




                                                   25
FILED 12/22/2016 1:36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                              2012-C-1107       /s/1 S



        or not the person has executed this Agreement or any amendment hereto." See Pls, Ex.

     ·. 45.

    9.8. Under Section 3.01, Jabrier defined initial and subsequent members as follows: "[tjhe

        Members of the Company are the Persons listed in Annex A. A person who is not already

        a member and who acquires a previously outstanding Unit or Units in accordance with

        this Agreement shall automatically be admitted as a Member; other Persons may be

        admitted from time to time upon the issuance to them of a Unit or Units on such terms as

        are fixed by the Board of Managers. It shall not be necessary for Persons who are

        subsequently admitted as Members or who acquire any or all of an existing Member's

        Units to· execute this Agreement either by counterpart or amendment. When any Person is

        admitted   as a Member or ceases to be a Member, the Board of Manager's shall prepare a
        revised version of Annex A and distribute it to all the Members." ld.

    99. Section).04 of Jabrier's Operating Agreement governs the transferabilityand assignment

        of units, permitting the transfer of Units and Membership Interests in whole or in part

        without obtaining the approval of any of the Members. See Id.

    l 00. Toy testified that in accordance with Section 4.01 Capital Contributions of Jabrier's ·

        Operating Agreement; he initially contributed $1000.00 for 1000 units paying the price of

        $1.00 per share. See N.T., 10/22/2016~ at 86:5.-87:2; Pls. Ex. 45.

    101. Under the Jabrier Operating Agreement, there was only-to be-one manager of the

        company elected annually by the Members. See Pls. Ex. 45, Article 5.

    l 02. Under §5.07 of the Jabrier Operating Agreement, managers Were to be compensated, "if

        any for their services as Managers as may be designated from time to time by the Board




                                                 26
FILED 12/22/2016 1:36:52 PM,Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                              2012-C-1107       /s/lS



       of Managers. In addition, Managers shall be entitled to be reimbursed for out-of-pocket

       expenses incurred in the course of their service as Managers." See Pls, Ex. 45.

    103. The Jabrier Operating Agreement also contains a Conflict of Interest Policy, at §5.08

       that states, "Other Business Opoortunities. Subject to the other express provisions of this

       Agreement, each Manager of the Company at any time and from time to time may engage

       in and possess interests in other business ventures of any type and every type and

      · description, independently or with others, except ones in competition with the

       Company, with no obligation to offer to the Company or any Member or Manager the

       right to participate therein." Id. (Emphasis Added).

    104. The Jabrier Operating Agreement provides for limited liability for the Manager, "unless

       the person's conduct constitutes self-dealing, willful misconduct, or recklessness." Id. at



    105. Section 10. 05 of the Jabrier Operating Agreement covers amendments to said

       agreement, the provision states that, "[tjhis agreement or the Certificate may be amended

       from time to time only by vote of both (i) the Managers serving at the lime at any regular

       or special meeting of the Board of Managers, and (ii) the Members at an annual or special

       meeting of the Members. All amendments must be in writing and shall truce effect when

       given to the Members, pursuant. to section 10,02. An Amendment
                                                               -      to Annex A shall not be

       considered an amendment requiring a vote. 1' Id

    I 06. Plaintiff's Exhibit 46 is a Certificate of Organization of a Domestic Limited Liability

       Company from the Pennsylvania Department of State reflecting that Jabrierwas

       organized on December l > 2004.




                                                27
FILED 12/22/2016 1:36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                              2012-c-1107       ts/I          s

    107. Toy testified that at no time has he transferred any units of membership interest in

          Jabrier to-any otherparty. See N.T., 10/22/2015, at 86:5-12.

Terrey:

    108. Toy formed Terrey Property Management as a corporation. See N.T., 10/22/2015, at 87:

          16-20.

    109. Toy is the sole shareholder of Terrey. See N.T., 10/22/2'015, at 87:21-23 .

   .110. Toy testified that he has never transferred any ownership interest in Terrey to any other

          person. See N.T., I0/22/2015,   at   88:5-8.

    111. Terrey's certificate of organization was dated November 14, 2005.

TlfE MONEY/PROPERnr TRAIL

    112. Toy alleges that his use of Dunetz's $250,000.00 investment was legitimate. His.

       Answer to Plaintiffs Complaint, stated, «Toy, solely as a member of Kaheel, secured

       financing on a long-term basis from Triangle as hereinafter detailed in Defendants' New

       Matter. Kaheel utilized the financing to subsequently lend money to Jabrier lo purchase,

       renovate and sell properties." See N.T., 10/22/2015, at 90:10-24; Defs.' Aus. to Pls. 3rd

       Amend. Compl., ,i-15.

   113. Toy claimed that the reason he formed several separate business entities was based on

       advice from legal. counsel "that the best w~y to do that [keep everything separated] was to

      have one entity own the properties, have another entity finance the properties so if there's·

      a problem with one of the entities, the other one could be cleared." See N.T., 10/22/2015,

      at 223:7-18.

   1 l4. Toy testified that Kaheel was to be the financing entity and Jabrier was to be the

      property owning entity. See N.T., 10/22/2015, at 223: 19-23.



                                                    28
FILED 12/22/20161:36:52       PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                   2012-C-1107       /s/1 S



    115. Toy testified that Jabrier has had assets throughout the course of its existence in the form

        of real estate and thatKabeel has had assets in the form of mortgages on Jabrier

        properties. See N.T., 10/22/2015, at 223:14-22.

    116. By the end of 2008, neither Kaheel, Jabrier.mor Terrey owne.d any property and Mr. Toy

        was unemployed.

 2010
    117. In March of2010, prior to Triangle's investment, the balance in Kaheel's bank account

        was $0.00. See Ex. P35.

    118. After
           .
               the $250,000.00
                           .   check from Triangle was deposited and cleared on April 7, 20 l(r,

        that same day Toy took a $10,000.00 personal draw to himself. See Ex .. P3-8; see also

        N.T., 10/22/2015, at 96: 12-97: 19.

    119. On: April 20, 2010, Kaheel received a $50,000.00 investment from Duggan Real Estate

        Investment, LLC. See Ex. P35, see also N.T., 10/22/2015, at 95:10-12.

    120.0nApril28, ZOIO, Toy took a $2,000.00 personal draw to himself making his total

        monthly personal draw to himself $12,000.0"0 for April erzoio. See Ex. P35_-P38.

    121.Additionally, from April 2010 to the filingofthis suit, Toy paid the cable bill for the

        office used by Kaheel, Jabrier, Terrey, and the Jack Toy Co's, postage expenses, a

        company car, a computer, storage, gas, car expenses, car insurance, restaurant bills, hotel

        bills, airfare, and golf trips from the Kaheel business account. See N.T., l 0/22/2015, at

        96: 1-161:25.

    122.In May of 2010, Toy took a total of $8,000.00 inpersonal draws to himself from the

        Kaheel bank account. See Ex. P38.




                                                  29



                                               ·, : '· < .• . '
FILED 12/22/2016 1 :36:52 PM,Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                               2012-C-1107       /s/1 S



    123.In May of 2010, Kaheel paid a total of$22,000.00 to settle the property 0£3128

       Hartville St., Philadelphia, PA which was titled in the name of Jabrier. A mortgage was

       recorded from Jabrier to Kaheel for $75,000.00 for the 3128 Hartville St. property. See

       Ex: P3S; Ex. P2J-P29.
    124·. Exhibit P27 is a letter signed by Herbert J. Toy, authorizing Howard Dunetz to sign on

       behalf of Jabrier Co., LLC the documentation necessary for the settlement of the 3128

       Philadelphia property.

    125.Thus at the end ofMay.2010, Toyhad spent $20,000.00 of the combined $300,000.00

        investment funds orr personal draws to himself and $22, 000.00 of the investment funds

        on a real es~te property.
     126.In June of201 o,.Toy withdrew a total of $15, 981.70 in personal draws to himself from

        the Kaheel Bank Account See Ex.P38.

     127. On June 30, 20 l 0, Toy made a $2,500;00 quarterly interest payment to Triangle via

        check 103 from Kaheel's bank account See Ex. P.3'8.

     128. In July of 2010, Toy paid Duggan Real Estate Investment, LLC a $600.00 quarterly

        interest payment from Kaheel's bank account. See Ex. P35-P38.

     l29.In July of2Dl 0, Toy paid contractors $6,105.79-for work done on the 3128 Hartville St.
                                         .                    .
        Property fromthe Kaheel Bank Account. See Ex.P38 ..

     130. In July of 2010, Toy withdrew a total of$15,700.00 in personal draws to himself from

        the Kaheel Bank Account. See Ex. P35-38.

     131. Additionally, in July 2010, Toy made a $2000.00 down payment on the 624 W. Chew

        St. property and paid $300.00 for the· inspection of 926   v.,r. Chew St., Allentown, PA
        from the Kaheel bank account. See. Ex. P35~P38.



                                                 30
FILED 12/22/2016 1:36:52 PM,Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                     2012-C-1107      /s/1 S



    132.ln August of 2010, Toy made total withdrawal of $&,000.00 in personal draws to himself

       from 'the Kaheel bank account. See Ex. P 3 5-P 3 8.

    133. [n August of2010, Toy paid $597.02 of expenses related to or for work doneat the 3128

       Hartville St. Property from the Kaheel bank account. See Exhibits P35-P38.
                       .        .
    134. In August of 2010, Toy paid $350.00 for the inspection of885 Andover Property from

       the Kah~] bank account. See Ex. P35-P38.

    135 ..In frngustof2010, TQy paid $300.00 for the inspection of the 624 W. Chew St. Property

       from the Kaheel bank account. See Id.

    '136. In addition, in August of2-0l0, Toy paid $34,359.87 from the Kaheel bank account to

        purchase 926 W. Chew St. Allentown, PA and $141,.00 to State Farm Insurance for the

        926 W. Chew St. Property. See Id.

     137. The 926 W. Chew St. Property was titled to Jabrier Company and a Mortgage was given

        from Jabrier to Kaheel for $90,000.00 with monthly payments to bemade from Jabrier to

        Kaheel and the full debt if not paid earlier, due and payable on August l, 2040. See Ex.

        P 11 (Deed for 926 W. Chew St Alleorown, PA price listed as $33,250.00); P 12

        (Settlement Statement signed by Toyas Member of Jabrier; P13 (Mortgage).

     138. The Mortgage for the 926 W. Chew St Property was recorded on September 13, 2010

        with the Lehigh County Clerk.of Judicial Records. See Id.

     139.In September of 2010, Toy made a total of$10,000.00 in personal draws to himself from

        the Kaheel bank account. See Ex. P35-P38.

     140.In Sept~mb~r of 2010, Toy made a $3000.00 down payment for the_434 N. Fulton St.

        Property and paid $300.0U for the inspection of said property from the Kaheel bank

        account, Id



                                                31
FILED 12/22/2016 1:36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                              2012-c-1107       /s/1          s

    141.    Also in September of 2010, Toy made a $3000.00 down payment for a 9l5 W. Cedar

           Property and paid $.300.00 for the inspection of the 915 W. Cedar Property from the

           Kaheel bank account. Id.
    142.Also in September of2010, Toy made a $900.00 interest payment to Duggan Real Estate

           Investment, LLC and a $2,500.00 interest payment to Triangle. id

    143. In October of2010, Toy withdrew a total of $8,500.00 in personal draws to himself from

           i.he Kaheel bank account. See Ex. P35-P38.

     144.In October of 2010, Toy paid $115.00 for an inspection of the 434 N. Fulton St. Property

           and paid $39, 519.45 for Jabrier to purchase the 434 N. Fulton St. property from the

           Kahecl bank account. See Ex. P35-P38; P7-P10.

     145'. Additionally, in October of2010, Toy spent $325.00 on hauling expenses for the 434 N.

           Fulton St. property. See Ex. P35-38.

     146. Th" 4~4 N. Fulton Street, Allentown, PA property was titled.in the name of Jabrier

           Company for the purchase price of $40,000.00. See Ex..P7.

     147. The Settlement Statement for the 434 N. Fulton Street Property representing that Jabrier

           was paying $39,519.45 for the property was signed by Herbert J. Toy, IIT as President of

           Jabrier. See Ex.P8.

     148.An unsigned Note dated October 18, 2010, from Toy and the Jabrier Company to

           Duggan Real Estate Investment, LLC·regarding the 434 North Fulton St Property was

           made in the amount of $40,000.00 as principal for a loan with 12% annual interest. The

           loan was to be repaid by April 18, 2012. Monthly interest payments were to begin

           November 18, 2010 in the amount of $400.00 per month. See ExP9.




                                                   32
FILED 12/22/2016 1:36:52 PM,Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                              2012-C-1107       /s/1 S



    149. Also on October 18, 2010, a mortgage was created between Jabrier and- Kaheel

          Company-in th~ amount of $80,000.00 for the purchase of 434 North Fulton Street,

          Allentown, PA property. There were to be monthly payments with full repayment due on

          April 18, 2012. See Ex.PlO.

    150. This Mortgage was recorded on October 29, 2010, at the Lehigh. County Clerk of

          Judicial Records. See Ex. Pll.

    151. Additionally, in October of2010, Toy purchased a 1998 beige Buick automobile for

          $2874.50 with funds from the Kabec[ bank account. See Ex.P.35-P38.

    152. In November of 20 IO, Toy withdrew a total of $4,750.00 in personal draws from the

          Kaheel bank account and used $ l 06.54 for expenses from the Kaheel bank account. See

          Ex. P35-P38.

    153. Tue Northampton County Reporter· Vol. LVI No.4 7 for November         2?, 2010,   lists that by

          virtue of a certain writ of execution CV-2009_-03584, the premises known as 1032

          Monocacy Street, Bethlehem, Northampton County, P.A.and titled to Herbert J. Toy, III

          and Maureen Toy, h/w was seized and taken into execution of the. writ as the J?l'Operty of

      Herbert J. Toy, III and Maureen Toy. See Ex.P.34.

   154. In November of2010, Toy paid $1700.00 from the Kaheel bank. account for roofing

      work done on the 3128 Hartville St. Property. See Ex. P3,5-P38.

   155.   In November of201_0,   Toy paid$ 2500.00 to contractors for work on the 434.N. Fulton

      St. property from tbe Ka heel bank account See Ex. P3 5-P3 8.

   156,A~ditionally.in November of 2010, Toy paid $3745.61 for work and supplies for the 926

      W. Chew St. -Property from the Kabeel bank account. Id.




                                                 33
FILED 12/22/2016 1 :36:52 PM, Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                2012-C-1107       /s/1 S



    157.In November of 2010, Toy paid $350.00 for an inspection of a 5230 Heston.St. property

       from the Kaheel bank account Id

    158. Additionally in November of 2010, Toy purchased 5230 Heston St. property for J abrier

       for $27 ~000.00 with money from the Kaheel bank account. Id.

    159. ln November of 2010, Toy spent $5,202.00 on work done on the 5230 Heston St.,

       property from the Kaheel bank account. Id._

    160. The deed between Cynthia Moore and Jabrier Co., LLC for the 5230 Heston St. property

       states that the property was purchased for $25,000.00 and the attached Philadelphia Real

       Estate Transfer Tax Certification lists the fair market value for the property to be

       $12,720.32. See Ex·. P.16.

    161.0n November 8, 2010, Toy sent an email confirmingthat Jabrier Co.,LLC gave Dunetz

       authority to sign on behalf of Jabrier Co., LLC, regarding the settlement of 5.230 Heston

       St., Philadelphia, PA 1913L See Ex.P18.

    162. Based upon the settlement sheet for the 5230 Heston St. property the total amount paid

       for the property was $27;026.&6. See Ex. Pl 9.

    163. A Mortgage was made between Kaheel and Jabrier and signed by Herbert J. Toy, as

       Member of Jabrier on November 8, 2010 regarding the 5230 Heston St. Property in the

       amount of $75,000.00. See Ex.P-17.

    164.Also on November 8, 2010, an Interest Only Balloon Note was made between Jabrier

       and Kaheel regarding the 5230 Heston St. Philadelphia, PA Property, the loan was in the

       amount of $75,000.00,. the yearly interest was to be at the rate of 4.00% and Jabrier was

       to begin making monthly payments to Kaheel of $250.00 on Dee-ember 8, 2010.        The



                                                34
FILED 12/22/2016 1:36:52 PM,Clerkof Judicial Records, Civil Division, Lehigh County, PA
                                             2012-C-1107       ls/IS



       Interest Only Balloon Note was signed by Herbert J, Toy, HI, Member of Jabrier Co. See

       Ex.P.20.
    165. However, under Section 6 (a) Late Charges for Overdue Payments of the Interest Only

       Balloon Note, the late charge was marked nl»: See Id

    166.In December of 2010, Toy paid $1,633.57 for work done on the 926 W. Chew St.

       Property from the Kaheelbank account. See Ex. P35-38-.

    167.In December of 2010, Toy withdrew a total of$5,300.00 in personal draws from the

        Kaheel bank account, not including expenses such as gas, car insurance, wine and beer

        that he paid for with the Kaheel bank account. See Id.

     168.ln December of 2010, Toy made an interest payment to Duggan Real Estate Investment,

        LLC of $900.00 and an. interest payment to Dunetz of $2500.00 from the Kaheel bank

        account.
     169. Thus for the first nine months of the investments by Duggan Real Estate and Dunetz,

        Toy spent a total of $88,23"1.70 of the $300,000.00 investment on himself as personal

        draws, or as his personal salary. This is roughly 29.41 % of the investment funds. or close

        to one third of the entire investment that was dissipated via cash payments to Toy. This
                                                                             ..
        does not include the exp~es for all three companies that Toy was paying from the

        Kaheel bank account, or the car, car insurance, gas> or Christmas presents for.contracrors

        . that Toy also used the Kaheel bank account to pay.

     l 70. In the first nine months of the investments by Duggan Real Estate and Dunetz, Toy

        spent a total of $154 ,844 j 1 on investigating, purchasing, and -renovatirrg real estate

        properties, This is roughly 5 i. 6% of the investment funds.




                                                  35
FILED 12/22/20161:36:52          PM,Clerkof Judicial Records, Civil Division, Lehigh County, PA
                                                     2012-c-1101       /sn s



    171. Dunetz and Duggan bad received quarterly interest payments each quarter that they were

         entitled to receive them in 2010.
    l 72. With the interest payments, real estate investment purchases and costs, and Toy's

         personal draws, he had spent roughly $250;ooo.oo of the initial $300,000.00 investment

         by the close of 2010.
     173.. Kaheel' s Tax Return for 20 l O states that all investments are at risk and reports a loss of

         $34,373.00. Included in the business expenses are car and truck expenses of $10,725.00,

         Depreciation of $865.00, Insurance of $514.00, Legal and Professional Services of

         $2,759·.00, office expense of$746.00, repairs and maintenance of $1,041.00, travel of

         $458.00,:deductibJe meals andentertainmeo..t $607.00, utilities of$8,291.00, other

         expenses of $8,367.00, and no wages. See Ex. P4 7

     174. Jabrier's Tax Return for 2010 states that aU investmentsare at risk and lists a tentative

          loss of $64.00~ lists purchased items of$18I,944.00 and under other expenseshe lists

          bank service charges of$250.00, Dues and subscriptions of$87.00, Gifts of $1,260.00,

          lnspections of $950.00, Jvfiscellaneous expenses of $8-00.00, Storage expense of $20-.00.

          and a forfeited ~~posit of $5000.00. See Ex. P .4 7.

  2011
      175.In January of 2:011, Toy paid $294.64 for an inspectionof926 W. Chew St. an1434 N.

          Fulton St. Property from the Kaheel bank.account. See Bx. P. 36::P38.

      176.Additionally, in January of2011, Toy paid S 1513.23 for work and electricity for the

          92-6 W. Chew St. property from. the Kaheel bank account. See Id.

      177. In January of2011, Toy paid $&8.89 in utilities for the 5230 Heston St. Property from

          the Kaheel Bank account. See Id.



                                                     36
FiLED 12/22/2016 1:36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                       2012-C-1107     /s/1 S



    178. In January of 2011, Toy withdrew $7,500.00 in total personal draws from the Kaheel

       bank. account, See Id.
    179.Also in January of 20ll, Toy paid $·130.90 for a room at the Double Tree Hotel on a. trip

        with Dunetz to see property in Delaware. See Id.

    180.In February of201 l , Toy withdrew a total of$5,800.00 in personal draws from the

        Kaheel bank account and withdrew $500.00 for accounting from the Kaheel bank.

        account. See Id.

     181.ln Febtuary·of.2011, Toy paid a total of Sl l , 285.58 for work, supplies, plumbing, and

        utilities for" the 926 W. Chew St. Property from U1e Kaheel bank account. See Id.

     182. ln February of 2011, Toy paid $48.48 in utility costs for the 434 N. Fulton St Property

        from the Kaheelbank account. See Id.

     183.In February of 2011, Toy paid-$133.77 for gas for the 5230 Heston St, Property from the

        Kaheel bank account. See Id

     184. In March of2Ql 1, Toy withdrew a total of $4000.00 in personal draws from the Kaheel

        bank account and also paid for numerous lunches and gas, a computer for the office from

        Best Buy in the amount of $635.98, and paid for a Florida Trip to see property in the

        amount of $413 J7 from the Kaheel bank account, See Id

     185. In March of 2011, Toy made an interest payment of $2,500.00 to Triangle and $900.00

        to Duggan Real Estate Investment, LLC from the Kaheel bank account. See Id

     186,ln March of2011) Toypaid$775.00 to a contractor for work done at the 434 N. Fulton

         St. Property from the Kaheel bank account See Id

     187.In Marchof2011., Toy paid $7,381.87 for hauling and work done on the 926 W. Chew

         St. property from the Kaheel bank account. See Id.



                                                 3.7
FILED 12/22/2016 1:36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                              2012-C-1107       ls/I S



    1.88.In March of 20ll, Toy paid a miscellaneous contractor $278.76 and made a home depot

       purchase of $32.80 not associated with a particular property from Kaheel's bank account.

       Seold

    189.ln. April of 20 I l, Toy withdrew a total of $3000.00 in personal draws from the Kaheel

       bank account. See Id.

    190. Additionally in April of 2011, Toy claims that-he has taken as a personal draw

       $16,457.65 ftom Kaheel's bank account which he used to purchase 1400 Gandy Blvd

       N.#716, St. Petersburg, FL as there is no resulting mortgage to Kaheel Company made

       and the property is deeded to Terrey instead of Jabrier. In Kaheel's bank ledger he lists

       these withdrawals not as personal draws ("HJT') but rather as "purchase #716." See Ex.

       P35~P38; P3 l; See N.T., I 0/22/2015, at 13 7: 1-140: 14.

    191. The Court finds this to be a conversion of Kaheel's funds designed to shield the profits

       from the Florida property from any of Kaheel's creditors. See Ex. P3 l.

   192. In April of 2011, Toy paid $790.60 from Kaheel's bank account for his trip to Florida,

      expenses in Florida, and his gas in Florida related to the 1400 Gandy Blvd. Property

       purchase. See Ex. P38.

   193. In April of 20 I I, Duggan Real Estate Investment, LLC invested another $30,000.00 into

      Kaheel, See Ex. P35-P38.

   194. In April ofZOl l , Dave Leidel, a friend of Toy, invested $25,000.00 in Kaheel according

      to Toy without any terms of the investment> just tbat "we were going to buy property

      together and its sitting out there right now" and "he gave me $25,000.00-he gave

      Kaheel $25,000.00 to put in real estate." See N.T .• 10/22/2015> at 135:7-136:16.




                                                38
'   FILED 12/22/2016 1:36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                  2012-C-1107       /s/1 S



        195. In April of20ll, Toy paid a total of $5138.00 for work done.on the 434 N. Fulton St.

            Property from the Kaheel bank account. See Ex, P3.5-P38.

         196. In April of 2011, Toy paid a total of $1296.50 for work done and utilities for the 926 W.

            Chew St. Property from the Kaheel bank account. See Id.
         197. In April of 2011, Toy paid a total of $374.98 for utilities for the 5230 Heston St.

            Property from the. Kaheel bank account. See Id.

         198. In May of 2011, Toy withdrew a total of $4000.00 in personal draws to himself from

             the Kaheel bank account. Additionally, he withdrew $379 .15 for his miscellaneous

             expenses, including golfing, from the Kaheel bank account. See Id.

         l99.In May of 201.1, Toy paid a total of $18,010.55 in work and other various expenses for

             the 434 N. Fulton St. property from the Kaheel bank account. See Id.

         200.1n May of 2011, Toy paid $564.16 for utilities and insurance for the 926 W, Chew St.

             Property from the Kah eel bank account. See id.
          201. In May of 201 L, Toy paid '$2971.12 for work done on and utilities for the 5230 Heston
                                          .                   .
              St. "Property from the Kaheel bank account. See Id.

          202.In June of 2011, Toy withdrew a total of $8050.00 in personal draws to hirnsclffrom the

             · Kaheel bank account. See Id.

          203. In June of 20 l L, Toy made.a $900.00 interest payment to Duggan Real Estate

              Investment, LLC from the Kaheel bank account. See Id.

          204.ln June of 2011, Toy paid a total of $7676.52 for work done on and utilities for the 5230

              Heston ~~ froperty_.fromthe Kaheel bank account. S~ Id.

           205. In June of 2011, Toy paid a total of $6400.37 for work done on and utilities for the 434

               N. Fulton St. Property from    the Kaheel bank account.   SeeJd.



                                                         39
FILED 12/22/2016 1:36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                              2012-C-1107       /s/1 S



    206. InJune of 2011, Toy also paid $200.00 to Jabrier Co, LLC, and made an additional

       ·$360.00 payment to Duggan Real Estate Investment, LLC from the Kaheel bank account.

       See Id
    2D7. In July of 2011, Toy withdrew a total of $9,400.00 in personal draws to himself from the

       Kaheel bank account. He additionally withdrew money from the Kaheel bank account

       for gas, lunches, dinners, golf, storage, office supplies, and wine. An additional $1600.00

       · with the notation, "HIT3-600-Jabrier lk" was withdrawn from the Kaheel bank account.

       See Id

    208. ln July of 2011, Toy paid $21.}4 for an expense at the 434 N. Fulton St. property from

       the Kaheel bank account. See Id.

    209.In July of 2011, Toy paid a water bill in t~e amount of $32.91 for the 926 W. Chew St.

       property. See Id.

    210. In July of 2011, Toy made his first sale of one of the purchased properties selling 5230

       Heston Street to Beverly Artis on July 29, 2011. See Ex. P21.

    211, By July of 201 l, Kaheel had expended roughly $43,797.26 in the purchase, renovation

        and resale of the 523-0 Heston Street Property.

    212.Kaheel held a $75,000.00 mortgage on the 5230 Heston Street Property.

    2.13. The HUD Settlement Statementfor the sale of 5230 Heston Street Property reveals that

       the amount paid by Beverly Artis for the property was $80,153.11 with $153.11 going to

       the City of Allentown to paytaxes on the property for August 2, 2011 through December

        30, 201 Iin the amount of $153.11, the seller was charged $8052.85 in settlement charges

       and the seller paid the closing costs of $3, 100.00 leaving the remaining amount paid of

       $69,000.26. See Ex.P22.



                                                40
FILED 12/22/2016 1 :36:52 PM,Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                               2012-C-1107       /s/1 S



    214. The $69.,000.26 was listed as "payoff First Mortgage to Kaheel Co, LLC." See Id.

    215. The $69,000.26 was deposited in Kaheel's bank account in August of 2011. See Ex.

        P36-P38.
    216. Kah.eel made an approximate profit of $25 ,000 .00 on the sale of the·property.

    217.However, due to the inflated paper mortgage of $75,000.00 it appears on.paper that

        Kaheel and Jabricr had suffered a loss.from the sale of the property.

     218.Nonc of the profits from the sale of the 5230 Heston St. Property were distributed to

        Dunetz. However, at the time of the deposit of the $69,000.26, on August 2, 2011, Toy

        withdrew a $10,000.00 personal draw. SeeN.T., \0122/2015, at 188:6-19.

     2-19-. In addition to tho $10,000.00personaI draw to Toy on August 2, 2011, Toy withdrew a

        total   of $6,492.35 in personal draws to himself from the Kaheel bank account along with
         another $310.13 in miscellaneous expenses. See Ex. P.36-P38.

     220. In August of 2011, Kaheel paid Jabrier a total of $450.00 from the K?heeI bank

         account. See Ex. P36"-P38.
     22L InAugustof20l l, Toy paid $7,668.48 for work and landscaping done on the 434 N.

         Fulton St. property. See. Id.

     222.In_August of 2011, Toy paid a $900.00 interest payment to Duggan Real Estate

         Investment and an additional $540 .00 from the Kahcel bank account. See Id

      223. In August of 201 I, Toy paid an outstanding gas bill for the 5230 Heston St Property of

         $77.77.
      224. InAugust-of2Q1 I, Toy made a payment of $450.00 that he designated was for a

         property of Integra 3150 and $350.00 for a property he designated 6923. S~ Id.




                                                  41
FILED 12/22/20161:36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                             2012-C-1107       /s/1 S



    225. In September of2011, T?Y withdrew a total of $8,500.00 in personal draws to himself

       from the Kaheel bank account. See Ex. P36·38.

    226.,In September of 2011, Toy paid $350.00 for an inspection of the 6964 property-and

       $.180.00 for a 1028 property from   the Kaheel bank account.   See Ex. P36·38.

    227. In September of 2011, Toy paid.$ 5405.16 for work done on and utilities for the 434 N.

       Fulton St. property from the Kaheel bank account. ·See Ex. P36-38.

    228. In September of 2011, Toy paid $32.42 for a water bill for the 926 W. Chew St. property

       from the Kaheel bank account. See Id

    229.In September of 2011, Toy paid bis attorney a total of$500.00 and paid car insurance in

       the amount of $429 .66 from the Kaheel bank account. See Id.

   230.In October of 2011, Toy withdrew a totalof$12,200.00 in personal draws for himself

       from the Kaheel bank account. Additionally, Toy withdrew money for various lunches,

       dinners, golf outings, and Wal-Mart from the Kaheel bank account. See Id

   231.In October of20t l, Toy paid $26.64 in utilities for the 434 N. Fulton-St, Property from

       the Kaheel bank account Seeld.

   232. On October 12, 2011, Jabrier Co, LLC and Marco Derro signed the agreement of sale

      for the Jefferson Ho.use Property. See Ex. P30.

   233. In November of 2011, Toy withdrew a total of $1 l,009.95in personal draws to himself

      from the Kaheel bank account as well as numerous lunches and gas expenditures. See

      Ex. P36-P38.

   234. Toy admitted that one of the personal draws in. the amount of $309.95 was to pay his

     .personal credit card bill. See N.T., 10/22/2015, at 160:1-9.




                                               42
FILED 12/22/2016 1 :36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                               2012-C-1107       /s/1 S



    235. In November of 2011, Toy paid $-483.01 to Home Depot for supplies for the 434 N .

      . Fulton St. Property from the Kaheel bank accounl See Ex.P 36-P38.

    236. In November of 2011, Toy paid for his car registration of $49.00 from the Kaheel bank

       account, See Id

    237. In December of 2011, Toy withdrew a total of $700.00 in personal draws to himself

       from the Kaheel bank account and made numerous lunch, breakfast, and gas expenditures

       from the Kaheel bank account See Id.

    238.In December of 2011, Toy paid Dunetz a $2500.00 interest payment from the Kaheel

       bank account. Sec Id.

    239". In December of 2011, Toy spent $31.76 at Lowes for supplies for the 434 N. Fulton St.

       property from the Kaheel bank account, See Id

    240. Thus in 2011, Toy paid himself roughly a total of $90,652.30 in personal owners draws

       from the Kaheel bank account, not including the car expenses, lunches and dinners, office

       supplies, a trip to Florida and purchase of the 1400 Gandy Blvd property in Plorida.

   241. Jabrier's Profit or Loss Tax Schedule C for 2011 records income of $69,000.00 less the

       cost of goods sold of$54,7'13.00 leaving a gross profit of $14, 287.00. See Ex:. P48.

   242. Jabrier's 2011 Tax Return lists car and truck expenses of $4,399.00 even though Kaheel

       paid all the car related expenses for 2011.    See N.T.> I 0/22/2015, at 192:7-196: 19;

       Ex.P48.

   243. Jabrier's 2011 Tax Return also-lists legal and professional services of $625.00, office

      expense of $185.00, supplies of Sl, 136.00, deductible meals and entertainment of $54.00,

      and. other expenses of $3.).685.00 leaving a tentative net profit of $4,068.00. . See Ex. P48.

   244. The Jabrier 2011 TaxRetnrn lists a11 investment at risk. Id



                                                 43
FILED 12/22/2016 1:36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                             .                2012-C-1107       /s/lS



    245. The Jabrier 2011 Tax Return lists the inventory at the beginning of the year as

        $247,569.00 and the inventory at theend of the year as $215,161.00. Id

    246. The Kaheel 2011 Profit or Loss Tax Schedule C for 2011 records income of $0.00, with

        a $21,196.00 loss listing zero for car and truck expenses. Id.

    247. The Kaheel 2011 Tax Return lists expenses of $23 l.OO In deprecation> $3>686.00 in

        insurance, $3,008 .00 for legal and professional services, $892.00 in office expenses,

        $128,00 in repairs and maintenance, $1,369.00   for travel, $1,182.00 for deductible meals
        and entertainment,$6,325.0.0 in utilities, $228.00 in bank service charges, $779.00 in

        gifts, $700.00-in inspections, $1,744.00 in miscellaneous expenses, $474.00 in storage

        expenses, and $450 .00 in forfeited deposits. See Id

   248. Kaheel's bank checking ledger ends in December of2.0l l with a beginning balance on

        December 31, 2011 of $85.22 in the Kaheel checking.account, See Ex. P36-38.

   249. 'Within twenty-one months of Triangle and Duggan Real Estate Investment's initial

        $30Q,OOO.OO investment, Toy had paid himself roughly $178,884.00 in personal draws

       . from the Kaheel bank account, not· including the money withdrawn to purchase the 1400

        Gandy Blvd. Property inFlorida.

201Z

   250. On March 15, 2012, . Toy sold the 3128 Hartville St. Property for $1.00. to John Burkitt,

       Kaheel paid $668. l O in settlementcosts for the sale. See Ex, P29.

   251. At the time of the sale, Kaheel had paid $31, 069.91 for the purchase, renovation, and

       resale of the 3128 HartvilleSt, Property and retained a $75,000.00 mortgage on the ..

       property.

   2~2. On March 16, 2012, Dunetz files the initial Complaintin this matter.



                                               44
FILED 12/22/2016 1 :36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                               2012-C-1107       /s/1 S



    25J. Mr. Toy created new LLC's after receiving the complaint to continue his real estate

         endeavors.
    254.In September of 2012, Kaheel's bank account has a ledger balance of-$295.18. See Ex.

         P37.
    255. Jabrier's 2012 Profit or Loss from Business Schedule C Form lists income from.sales of

         $77,420,00 for 2012 with the cost of goods sold listed as $50, 075.00 leaving a gross

         profit of$27,~45.00. See Ex. P.49.
    256.Jabrier's 2012 Tax Return lists expenses in the amount of $1,113.00 leaving a tentative

         net profit of $26, 232.00 and lists all in-vestment at risk. See E:?• r
      FILED 12/22/20161:36:52       PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                         2012-C-1107       /s/1 S



          262. In July of 2015, the 434 N. Fulton St. Property was listed to be sold at a sheriffs sale for

              back taxes.

          263. As of December of 2012, Kaheel had paid roughly $89,.800.56 in purchasing and

              renovating the 434 N. Fulton St. Property from the Kaheel bank account and held an

              $·80,000.00 mortgage on the property.

          264.Jn August of 2015, on the eve of trial Jabrier filed bankruptcy.

                                                 DISCUSSION

              Prior to trial, Defendants had filed a Motion in Limine to Plaintiff's Exhibit 2, the

       Acknowledgement of the Receipt of Funds from Kaheel to Triangle, arguing that it should be

       precluded as the acknowledgment "was after the formation of the actual agreement and therefore

       is irrelevantto the proceedings," See N.T., J0/22/15, at 81 :8-l l. However, the

       Acknowledgement was created solely by Toy and signed by him as member of Kaheel and was

       sent to Plaintiff and certainly exposes the minimum agreement that Toy believed existed on April

       2, 2010. The Court overruled the objection to the admission of Plaintiffs' Exhibit 2, but stated

       that Defendants argument would go to the weight that the Court would give to the

      Acknowledgment. See N.T., 10/22/2015, at 81:12-13.

              M only two witnesses testified at trial this Court's judgment of the witnesses' credibility

      factors heavily into the resolution of this matter. The Court found Dunetz to be natve and

      · avaricious, but generally honest in his testimony. Thus, the Court found Dunetz's testimony to

      be credible on most points. In contrast, the Court found Toy to he shrewd, giving calculated ~.nd

      rehearsed testimony, revealing a wolf hiding in sheep's clothing. The Court found Toy's

      testimony to be lacking credibility on most points.




                                                      46
· ..   FILED 12/22/2016 1:36:52 PM,Clerk of JudicialRecords, Civil Division, Lehigh County, PA
                  .                                 2012-C-1107       /s/1 S



                  One preliminary issue for the Court to consider in this case is whether or not to pierce the

           corporate veils to hold Herbert J. Toy,       m personally liable      for the debts and actions of Kaheel

           and Terrey. At the outset, the. Court notes that there exists a strong presumption against piercing

           the corporate veil.' Advanced Telephone Systems, Inc. v. Com-Net Professional Mobile Radio,

           LLC., 846 A.2d 1264, 1277 (Pa. Super. 2004); Wedner v. Unemployment Board, 296 A.2d 792,

           794 (Pa. 1972). As stated by the Third Circuit in Zubik v. Zubik, "[ a]ny court must start from the

           general .rule that the corporate entity should be recognized and upheld, unless specific, unusual

           circumstances call for an exception.... Care should be taken on all occasions to avoid making the

           entire theory of corporate entity useless." J84 F}d 267, 273 (3d. Cir. 1967). However, "a court

           will not hesitate to treat as identical the corporation and the individuals owning all its stocks and

           assets whenever justice and public policy demand and when the rights of innocent parties arc not

           prejudiced thereby nor the theory of corporate entity made useless." Good v. Holstein, 787 A.2d

           426, 430 (Pa. Super. 2001).

                  The general standard for piercing the corporate veil is as follows:

                     The legal fiction that cl corporation is a legal entity separate and distinct from its
                 .shareholders was designed to serve convenience- and justice, .... and will be
                     disregarded whenever justice or public policy require and where the rights of
                   . innocent parties are not prejudiced nor the theory of the corporate entity rendered ·
                     useless ... We have said that whenever one in control of a corporate entity uses that
                  . control, or uses the corporate assets to further his or her own persona] interests,
                    the fiction of the separate corporateidentity may properly be disregarded.

       Ashley 11. Ashley, 393 A.2d 637, 641 (Pa 1978).

                 Factors to be considered in piercing the corporate veil are "undercapitalization, failure to

       adhere to corporate formalities, substantial intermingling of corporate and personal affairs, and

       use of the corporate form to perpetuate a fraud." Dep 't of Environmental Resources                    11.   Peggs Run

       I
         Peonsylvania's LLO statute, provides that, "members ofa limited liability company shall not be liable, solely by
       reason of being a member, under an order of court or in any other manner for a debt, obligation or liability of the
       company of any kind .... " 15 Pa. C.S.A. §8922 (a).

                                                                47
'   I
        ·° FILED 12/22/20161:36:52 PM,ClerkofJudicial Records, Civil Division, Lehigh County, PA
                                                                  2012-C-1107      /s/1 S



            Coal Co., 423 A.2d 765, 76-8-69 (Pa. Cmwlth. 1980); Lumax Industries, Inc. v, Aultman, 669

            A.2d 893, 895 (Pa. 1995). A corporate veil may be pierced under the "alter ego'> theory "when

            the individual or corporate owner controls the · corporation to be pierced and the controlling

            owner is to be held liable ... and one party seeks to hold the corporation owner liable for any

            claim or debt." Good, 787 A.2d at 430; see also Village at Camelback Property Owner's Assn;

            Inc; 538. A.2d 528, 533 (Pa. Super._ 1988)("Thus, we inquire ... , whether corporate formalities

            have been observed and corporate records kept, whether officers and directors other than the

            dominant shareholder himself actually function, and whether the dominant shareholder has used

            the assets of the corporation as if they were hls own.").

                    Here Plaintiffs have demonstrated that Defendant Herbert J.   Toy, ill is the sole Member

            and controlling manager of Defendants, Kaheel, Jabrier, and Terrey. Toy testified that.he is the

            "sole member" of Defendants and that he never transferred any interest any of the defendant

            companies   to   anyone else.   As sole member, Defendant Toy admitted to total control of the

            finances, policy and business. practices of the defendant business entities. There are no officer

            and directors 'beyond Toy, the controlling member and shareholder. Neither Terrey, Kaheel, nor

            Jabrier paid dividends in the regular and ordinary course of their business.          Toy) both

            individually and in his capacity as sole member of the defendant entities, induced Dunetz to

            invest. $250,000.00 through false and misleading statements aboutthe number of other investors

            he had for Kaheel and through the false promise, that Toy would be investing $2.50,000,00 of his

            own. money into Kaheel,         Toy made these statements while knowing that Kaheel was

            undercapitalized with an account balance of zero and no current property holdings at the time

            Toy was inducing Dunetz to invest




                                                           · 48
FILED 12/22/2016 1:36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                              2012-C-1107       /s/1 S



        Moreover, the· evidence at trial demonstrated that Toy invested roughly $178,884.00 of

 Kaheel's corporate assets in personal draws to himself over- nineteen months while investing

 roughly only $227, 101.21 over that same time-period in the purchase, renovation, and re-sale of

 real properties for Jabrier. Toy failed to protect the assets of Kaheel and Jabrier by failing to pay

 the taxes on the properties that h.e purchased when he had the money to do so, with the result

 being that two of the properties were ultimately sold at sheriff's sales for failure to payback

 taxes, Toy treated Kaheel, Jabrier, and Terrey as an Alter Ego of himself and often treated the

Kaheel bank account as bis own personal piggy bank going so far as to pay his personal credit

card from the Kaheel bank account one month.              Toy did not conduct      any arms length
transactions between Kaheel and Jabrier, using Kaheel funds to purchase and renovate Jabrier

properties with only a paper mortgage listing an arbitrary amount, mote than Kaheel spent on the

properties, as a security interest. No monthly payments were made under the .mortgages and

Kaheel never foreclosed on any of the Jabrier properties after the time for repayment of the

mortgages expired.

         Defendant Kaheel has been defrauded of'its assets. Toy used the K.aheel bank account

to fund his airfare, hotel, and other costs as he went to Florida to investigate the- 1400 N. Gandy

Blvd. Property .. Toy then withdrew a substantial sum of money, $16,457.65, from the Kaheel

bank account for the purchase of the Florida property, which he. titled in the name of Terrey.

Toy did hot create any mortgage between Terrey and Kaheel for the purchase of the property.

Toy did not deposit the proceeds of the sale of the Florida property in Kaheel's bank account.

Toy simply claiined at trial that the $16,45.7.65 was removed from the Kaheel bank account as a

personal draw without any obligation of repayment, even though the amount was not listed as a

personal draw "HJT3" in the 'Kaheel check ledger but rather as "Purchase 717."



                                                49
FILED 12/22/2016 1 :36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                        2012-C-1107       /s/1 S



            Reviewing the tax returns for Jabrier and Kaheel from 2010-2012, the bank statements

 for Kaheel, and the check ledgers for the Kaheel bank account and Toy's own testimony makes it

 abundantly clear that corporate formalities have not been observed and that funds have been

 comingled between Kaheel, Terrey> and Jabrier. For example, Toy purchased an automobile that

 he used for all three companies, Kaheel, Terrey, and Jabrier, yet he paid for the car, the car

 insurance, and all the gas and automobile repairs from Kah eel's bank account. He claimed car

 business expenses in 201(}. on the Kaheel Tax Return and then despite all the gas, insurance, etc.

 being paid from the Kaheel bank account, claimed the car business expenses on the Jabrier tax

 return for 201 L Toy used. the Kaheel bank account to pay for a storage unit that housed

 equipment, even though Kaheel was to be solely the "financing entity." Toy used the Kaheel

 bank account to pay the cable bill and other office expenses for Toy when the office housed an

 throe companies. As was recited in the finding of fact section above, many of Toy's own

 per~onal expenses were paid for directly out of Kahee.l.'s bank account. Toy did not keep proper

 accounts, and he did not even continue the facade by maintaining even a. minimal business

 checking ledger for Kaheel in 2012.

           Based upon the undercapitalization, failure to adhere to corporate formalities, substantial

 intermingling of corporate and personal affairs and use of the corporate form to perpetrate fraud,

 this Court holds that it is appropriate to pierce the corporate veils of Kaheel and Terrey and hold

 Toy personally liable for any counts of Plaintiffs' Complaint for which Defendants are found

 liable.

           A second _preliminary question is whether Plaintiff, Howard M. Dunetz, is able to recover
                 .                          .
 on any theory when it is undisputed. that the $250-,000.00 investment was tendered by Plaintiff,
                               ,-
Triangle Home Invest, LLC, and the check was signed by Dunetz in his capacity as member of



                                                   50
,· FILED 12/22/20161:36:52      PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
    .                                                2012-C-1107       /s/1 S



   Triangle. Plaintiffs are seeking the "sum of $235,000.00 plus all lost profits> interest, costs and

   attorney fees." See Pis. Amend. 3rd Compl. None of Plaintiffs' claims have to do with.money or

   time or work expended by Dunetz as an individual, but only deal -with the handling by the

   Defendants of the $250,000.00 investment from Triangle. Thus, the Court will find in favor of

   the Defendants and against Plaintiff, Howard M. Dnnetz, on all counts.

                                        Count One-Breach of Contract

          In order "[t]o maintain a cause ofaction in breach of contract, a plaintiff must establish:

   (1) the existence of a contract, including its essential terms; (2) a breach of a duty imposed by the

   contract; and (3) resulting damages. •> Lackner v. Glosser, 892 A.2d 21 > 24 (Pa. Super. 2006).

   Moreover, "[a]n offer to contract must be intentional and sufficiently definite 'in its terms, and no

   offer will be found to exist where its essential terms are unclear." Beaver Valley Alby Foundary

   Co. v. Therm a-Fab, Inc., 814 A.2d 217, 222 (Pa Super. 2002). Further, "[t]he touchstone of

   any valid contract is mutual assent and consideration." Bair v. Manor Care of Elizabethtown,

   PA, LLC, 108 A.3d 94, 96(Pa. Super. 2015). As to its breach of contract claim, Plaintiffshave.

   the burden of proving a contractual relationship with Defendants. Te/well, Inc. v. Grandbridge

   Real Estate Capital, LLC, 143 A.3d 421, 427 (Pa Super. 2016).

          In Count One of their third Amended Complaint, Plaintiffs allege breach of contract

   against Kaheel, but in the whereforeclause ask for judgment against "Defendants." Pls, Third

   Amend.. Compl., ~29. In their Proposed Findings cf Pact and Conclusions of Law, Plaintiffs

   focus solely on Kaheel 's breach of the alleged oral contract, and do.not .appear to be trying to

   hold the other Defendants beside Kaheel and Toy liable for a breach of contract. See Plaintiffs'

   Proposed Findings- of Fact.and Conclusions of Law, t 6-10.    The record contains no evidence that
   Terrey was a party to any alleged oral contract between Triangle and Kaheel. Thus the Court



                                                    51
FILED 12/22/2016 1 :36:52 PM,Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                               2012-C-1107       /s/1 S



 will find in favor of Defendant Terrey against Plaintiffs for- the sum of zero dollars. on Count One

 breach of contract claim.
                              -·
         Plaintiffs urge this Court to find the existence of an oral contract where in. exchange for

 the investment of $250,000.00 Triangle would receive "investment returns of fifty percent (50%)

to one hundred percent (100%), that net profits would be split equally between Toy and Triangle,

with   each receiving fifty percent (50%) oflhe profits, and that Triangle would receive four

.percent ( 4%) interest annually on its initial investment, with one percent (1 %) interest quarterly."

Pls. Proposed Findings of Fact, '1!5o. Plaintiff-would further have this Court find that Triangle's

investment was "to be used solely to purchase, renovate, and sell properties and that Kaheel was

to use the-$250,000.00 to fund real estate transactions" and that Kaheel was to "provide a

security interest to Triangle in the amount invested in any properties which are purchased by

Kaheel utilizing Triangle's investment." Id at 150, ~58. Plaintiffs argue_ that the

Acknowledgment of Receipt of Investment Funds was an affirmation of the oral contract. Id at



         Plaintiffs allege that Kaheel breached the terms of the oral contract by: "(I) failing to

split profits equally with Plaintiffs, (ii) failing to provide Triangle with a mortgage or note on

any of the properties Kaheel purchased instead placing the properties in Jabrier' s name, (iii)

failing to acquire any of the properties with equal amounts of Toy's and Triangle's funds, and

(iv) not paying any quarterly interest payments to Dunetz afterDecember of2011." Id at 17.

Plaintiffs further allege that even the use of the $250,000.00 to pay business expenses ofK.aheel

was a breach of the contract
                       - as the money was to be used only for the-purchase,. renovation, and.
resale of.Properties. Id at 10 ..




                                                 52
FILED 12/22/2016 1:36:52 Plvl.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                2012-C-1107      /s/lS



        However, while it is clear that the $250:000.00 investment from Triangle to Kaheel was

 not a gift, it does not appear that there ever existed a meeting of minds on the essential terms of

 the contract. The April 2, 2010, Acknowledgement of Receipt of Investment Funds certainly

 reflects a minimal understanding of the terms Toy believed Kaheel bad received the investment

 subject too. However, the Acknowledgementmakes no mention of any $2500.00 quarterly

 interest payments, that Kaheel in fact made to Triangle throughout 2010 and 2011 and Triangle

 accepted as though they were part of the agreement. Moreover, Plaintiff Dunetz testified that, in

response to the question about whether on April l, 2010, there was a deal between Toy and

DUQ.ef.Z, "[ w]e bad a transferring of money. Until I had that agreement, I really didn't know what

the deal was. So did we have a deal without an agreement? I'm not sure." See N.T., 8/13/15, at

44: 14: 17. Dunetz also testified that he had not placed any restrictions on Mr. Toy's use of the

money except to "make me money." See Pis. Ex. 54, P.23-'.?4. Dunetz did not know when the

quarterly interest payments were to be made, although he and Toy both agreed that the profits on

the properties bought with the Kaheel investment were to be split, Dunetz was unaware of

whether the disbursements of those properties would be at the time of the sale of the properties

or annually. Dunetz was unsure of the timing of the annual renewal of the agreement as to
                                                                    ~~
whether the parties wanted to continue working together. Toy alleged, in 2012, after Dunetz

asked for a note· to secure the agreement and for a 'large portion of the principal investment back,

that the $2501000.00 had been given to Kaheel as a twenty-year loan with 4% annual interest

payments. Dunetz testified credibly that he would never have tendered the $250,000.00 to

Kaheel had the twenty-year loan been his understanding of the deal. Although the 2010

Acknowledgment of Recci pt of Investment Funds demonstrates that the parties were working

towards a contract for the investment funds, the Plaintiff did not prove by a preponderance of the -



                                                53.
FILED 12/22/2016     1 :36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                   2012-C-1107       /s/1 S



evidence. the essential terms of the contract and did not demonstrate mutual assent to the terms of

the contract Thus, the Court finds in favor of the Defendants Kaheel and Toy in the sum of zero

 dollars on Count One, Breach of Contract.

                                     Count .Twe- Unjust Enrichment

        Initially, the Court notes that a finding of unjust enrichment is appropriate, "only when a

 transaction is not subject to ... a contract." Northeastern Fence & Iron Works, Inc. v. Murphy

 Quigley Co., Inc., 933 A.2d 664, 669 (Pa. Super. 2007); see also Stoeckinger v. Presidential

Financial Corp., 948 A.2d 848 (Pa. Super. 2008)("Either there is a contract and a claim for

 breach of contract; or there is no contract but rather a quasi-contract implied by the law and a

 claim for unjust enrichment, Even.tbough these two counts are duplicative and a plaintiff cannot

recover on both theories, a plaintiff may plead in the alternative."), In Count One, this Court

found that there was no meeting of the minds in terms of the essential contract terms in exchange

 for the investment of the $25.0,000.00. However, Toy and Kaheel admit to receiving and

retaining $250,000.00 of Plaintiff Triangle's funds and denied giving Plaintiffs any ownership

interest in any of the Defendant Entities or repaying the alleged twenty-year loan. As the Court

has found that there was no contract between Plaintiff Triangle and Defendants, a finding of

unjust enrichment is permissible.

        As discussed by the Pennsylvania Superior Court in Durst v. Milroy General

Contracting, Inc.,

        Where unjust enrichment is found, the law implies a contract, which requires the
        defendant. to pay to. the plaintiff the value of the benefit conferred.' Schenck v. KE.
      · David. Ltd, 446 Pa.Super, 94, 666 A.'2d 327 (1995). The elements necessary to
        prove unjust -enrichment are:        ·
               (1) benefits conferred on defendant by plaintiff; (2) appreciation. of such
               benefits by defendant; and (3) acceptance and retention of such benefits
               under such circumstances that it Would be inequitable for defendant to
               retain the benefit without payment of value. (citations omitted). The


                                                 54
FILED 12/22/20161:36:52        PM,Clerkof Judicial Records, Civil Division, Lehigh County, PA
                                                   2012-C-1107       /s/1 S·



                  application of the doctrine depends on the particular factual circumstances
                  of the case at issue. In determining if the doctrine applies, our focusis not
                  on the intention of the parties, but rather on whether the defendant 'has
                . been unjustly enriched.
        Id, 666 A.2d.. at 328, Accord Torchia v. Torchia, 346 Pa.Super. 229, 499 A.2d
        58 I, 582 (1985) C[t)o sustain a claim of unjust enrichment, a claimant must show
        that the party against whom recovery is sought either c wrongfully secured or
        passively received a benefit that it would be unconscionable for her to retain.?")
        (citation omitted). Mitchell v. Moore, 729 A.2d 1200, 1203-04 (Pa,.Super.1999).

 52 A.3d 357, 360 (Pa. Super. 2012). An action based on unjust enrichment sounds in quasi-

 contract, which "imposes a duty, not as a result of any_ agreement, whether express or implied,

 but in spite of the absence of an agreement, when one party receives unjust enrichment at the

 expense of the other." Northeastern Fence & Iron Works, Inc., 933 A.2d at 688-689.

Importantly, in determiningan unjust enrichment claim the Court is to focus "not on the

 intention of the parties, but rather on whether the defendant has been unjustly enriched." Id at

 688-689. When the doctrine of unjust enrichment is found to apply, the person "who has been.

 unjustly enriched at the expense of the other must make restitution to the other." Wilson Area

 School Dist. v. Skepton, 895 A.2.d 1250, 1254 (Pa. 2006).

        In this case, Plaintiff Triangle proved all the elements of unjust enrichment by a

preponderance of the evidence. First, benefits were clearly conferred on Toy and Kaheel when

 Triangle tendered $250,000.00 to Kaheel, of which only $12,500..00        was returned to Triangle.

Defendants admitted that the $250,000.00 received from Triangle was not a gift and under

· Defendants   theory, payments would still be due and owing to Triangle, as Defendants

characterized the $250,000.00 as a twenty-year loan with annual interest of 4% with quarterly

interest payments to be made. Defendants have made no "quarterly interest payments" on the

alleged.loan since December of 2011. Thus, Defendants have been enrichedby $237,500.00 by

retaining the funds and failing- to· make any interes.t payments and by failing to comply with the



                                                  55
FILED 12/22/2016 1 :36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                               2012-C-1107       /s/lS



.tenns of the acknowledgement which Toy provided to Triangle on April 2, 2010, containing his

minimum understanding of the agreement between the two parties. Tue acknowledgementread

as follows:

               This ACKNOVlLED.GEMENT confirms and acknowledges the receipt by
        Kaheel Company, LLC of the total sum of Two Hundred Fifty Thousand Dollars
        ($250,000.00) received from Triangle Home Invest, LLC. Kaheel Company, LLC
        acknowledges that the Two Hundred Fifty Thousand Dollars {$250,000.00)
        received from Triangle Horne Invest, LLC is to be utilized by Kaheel Company,
        LLC or its designee/assignee to purchase real property for investment purposes.
        The terms and conditions of said investment are to be outlined in another
        agreement be[ sic.] prepared in the near future. Kaheel Company, LLC agrees that
        it will provide a security interest to Triangle Homes Invest, LLC in the
        appropriateamount invested in any property(ies) which are purchased by Kaheel
        Company, LLC utilizing the funds received as acknowledged herein.


 Pl.' s Reply to New Matter, P. 2. Plaintiff Triangle was never provided with a secnrity interest in

 any of the properties purchased by Kaheel utilizing the funds received from Triangle .

       . Secondly, Defendants Kaheel and Toy appreciated {he benefits of the $237,500"00

 conferred on them by Triangle. DefendantKaheel received the money and-appreciated the

benefit of it, by among other things, purchasing and renovating and selling for a profit the 5230

Heston St. property, without providing any security interest to Triangle and without providing

 any of the proceeds of the sale of the property to Triangle. Defendant Kaheel had a checking

 account balance of zerowhen.It.received the $250,000 .00 investment from Triangle. Thus

Kaheel appreciated the benefit of being able to pay for its opera ring and business expenses from

 the .invcstment from Triangle, Kaheel appreciated the benefit of purchasing and renovating the

. 926 WL Chew St. property, the 434 North Fulton St. property, and the 3128 Hartsville St.

property with the investment funds, without providing Triangle a security interest in said

properties although ultimately the properties resulted in a loss for Kaheel, Defendant Toy

appreciated a benefit from the $250,000.00 investment by Triangle, in the amount of


                                                 56
FILED 12/22/2016 1 :36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                               2012-C-1107       /s/1 S



$178,884.00, Ween as. personal draws, as perhaps a "salary" over twenty-one months from 2010

to 2012. Toy also appreciated a benefit from withdrawing $16, 457.64 from the Kaheel bank

account to purchase the 1400 W. Gandy Blvd property which he fitted in another of his

companies that he was the sole owner of Terrey, and he later sold said property for roughly a

$13,000.00 profit which he did not share with Triangle or Kaheel. Additionally, Toy received

the benefit of the $250,090.00 investment as he used the Kaheel bank account to purchase an

automobile that he drove on behalf of several of his businesses, paid for the gas in the car, the car

insurance, office expenses for three businesses, storage, trips to see real estate, numerous

breakfasts, lunches, dinners, holiday gifts, and to pay-off his credit card.

       Lastly, in this case it would be inequitable for Defendants Toy and Kaheel to accept and

retain the benefits from the $25-0,000.00 investment without the payment of value. Therewas no

meeting of minds over the specific terms of the investment. However, Triangle tendered

$Z50,000.00 and received no benefit for their investment aside from the return of $12,500.00 of

the funds. Dunetz admittedly has received and retained $28,000.00 from the Jefferson House

Property transaction in December of 201 L However, the Defendants did not file a counterclaim

in this matter, and at trial the parties testified that thls.matter is the subject of a lawsuit in

Northampton County. Under the circumstances, it would be inequitable for Defendants to accept

.and retain the benefits they received. without returning $237, 500.00 to Plaintiff Triangle.' Thus,

the Court will enter a verdict in favor of Plaintiff Triangle for $237,500.00 and against

Defendant Toy and Defendant Kahee1.

                Count Three-Intentional and Fraudulent Misrepresentation

       The theory of fraudulent misrepresentation flows from the "societal duty not to

affirmatively-mislead or advise without factual basis." Bruno v. Erie Ins. Co., 106-A.3d 48, 58



                                                   57
FILED 12/22/2016 1:36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                              2012-C-1107       /s/1 S



 (Pa. 2014). Fraudulent misrepresentation "constitutes a breach of [the] duty of honesty imposed

 by society, and not contractual duties." Mendelsohn; Drucker v. Titan Atlas Mfg., 885 F. Supp.

 2d 767, 790 (E.D. PA. 2012). As stated by the Pennsylvania Supreme Court irr Bortz v. Noon,

 tbs elements of intentional misrepresentation are:

         1) A representation; .
        (2) which is material to the transaction at hand;
        (3) made falsely, with knowledge· of its falsity or recklessness as to whether it is
       _true or false;
        (4) with the intent of misleading another into relying on it;
        (5) justifiable reliance on the misrepresentation: and,
        (6) the resulting: injury was proximately caused by the reliance.
        Gibbs v, Ernst, 53& Pa. 193, 207, M7 A.2d 882, 889 (1994), citing, Restatement
        (Second) of Torts § 525 (1977)                                  ·

Bortz v. Noon, 729 A.2d 555, 560 (Pa. 1999). As was highlighted by the Pennsylvania Superior

Court in Ira G. Steffy &Son, Inc. v, Citizens Bank of Pennsylvania, "[sJcenter, or the maker's

knowledge of the untrue character of his representation, is a key element in-finding fraudulent

misrepresentation,'1 7 A.3d 27& (Pa. Super. 201 O); citing Restatement (Second) of Torts §526,

Commenta. A "misrepresentation is material if the party would'not have entered into the

agreement, but for the misrepresentation." Eigen v. Textron Lycoming Reciprocating Engine

Div; 874 A.2d 1179, (Pa. Super. 2005). However, "[ojne deceived need not prove that

fraudulent misrepresentation was the sole inducement to the investment of money, a material

inducementis sufficient." Silverman v. Bet! Say. & Loan Assn, 533 A.2d 110, 113 (Pa. Super.

1987). Under Pennsylvania law, :fraud must be proven by clear and convincing evidence. See

Sewak v. Lockhart, 699 A.2d 755, 759 (Pa. Super. 1997).

       Defendants argue that "Dunetz and Triangle were not entitled to rely upon mere matters

of opinion as to the potential return on the loan." Defs.' Proposed Conclusions of Law> ~6 citing

Binns v. Copper Range Co., 6 A.2d 895 (Pa. 1939). Defendants also.assert that "[t]he breach of a



                                               58
·. ·:   FILED 12/22/2016 1:36:52 PM,Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                      2012-C-1107       /s/1 S



         promise to do something in the future is not actionable "in fraud." See Defs.' Proposed

         Conclusions of Law,   ,s   citing, Ira G. Steffy and Son, Inc. v. Citizens Bank of Pennsylvania, 7

         A.3dZ78 (Pa. 2010). Plaintiffs allege in their Third Amended Complaint that the representations

         made by Toy, in his individual capacity, and as an agent of Kaheel, to Dunetz, in his capacity as

         an agent of Triangle, were that: "Toy indicated to Dunetz that he could invest the sum of

         $250,00Q.OO with Kaheel, and that money would in turn be invested into residential-properties

        · with profit sums being returned to Dunetz, Toy claimed anticipated investment returns of fifty

         percent (50%) to one hundred percent ( 100%). The returns to be directed to Dunetz were to be

         fifty percent (50%) of any profit from the purchase and s:ale of theproperties,"   Pls .. ' 3rd. Amend.

         Compl., 142.

                This Court agrees with Defendants in that Plaintiffs were not entitled to rely on Toy's

         opinion that the anticipated investment returns would be 50% to 100% or as Dunetz testified on

         the stand that the investment returns would be "50% to infinity." It has long been held that, "a

         buyer or seller is not entitled to rely on mere statements of opinion as to value or puffery where

        the person to whom these opinions are made has an equal opportunity to ascertain the facts

         affecting the value of the thing to be bought or sold." 2 Summ.Pa.Jur.Zd Torts § 16.5 (2d, ed.

        2016), citing, Binns v-. Copper Range Co., -6 A.2d 895 (Pa. 1939) and Huddleston v. Infertility

        Center-of America, Inc., 700 A.2d 453. (Pa. Super. 1997). Pursuant to Pennsylvania law,"'the

        recipientof an allegedly fraudulentmisrepresentation is underno duty to investigate its falsity in

        order to justifiably rely." Toy v: Metro. Life Ins. Co., 928 A.2d 186, 207 (Pa. 2007).·

        Nonetheless, "a party is unjustified iu relying on a misrepresentation if it knows the

        .representation is. false or if its falsity is obvious," Eerier v. Cushman. & Wakefield of

        Pennsylvania Inc., 2014 \VI, 2'892408 (E.D. Pa. 20 l 4Xinternal citations omitted).



                                                          59
FILED 12/22/20161:36:52 PM,Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                             2012-C-1107       /s/1 S



Representations that the return on -an investment will be fifty percent to infinity is an. obvious

statement of commercial puffery, a "mere assertion of value" with "no warranty( ... J intended;"
                                                                           ;



        =6=A=.2=d=a=t=89=8::;,'
!3.=.,=·nn=s,;,.,' =see=a=ls=o=B=e=rke=·
                                ·  =b=ile='='·
                                          =B=ran=tl;.:,y=H=e=lf=co,;,p=te=r=C=o~rp~.,=3=3=7=A=.2=d=89=}=(Pb=a.
                                                                                          ===  ....           --.~T. ·
       During Trial; Dunetz testified about two other representations made by Toy that he relied
                                                                                                        rio
upon in making his decision to have Triangle invest money with Kaheel. First, Dunetz's

understanding was that he and Toy would initially invest an equal 'amount of money,
                                                                                                      c~W\ti
                                                                                                        reh~ v~th'\
$·250,000.0Q, the money would then be assigned to the purchases and fixing up and selling of "a          4 \"::>
particular house pr apartment building    01 a   package of houses." See N.T., 8/13/15, at 16:9-

 18:11. Secondly, Dunetz credibly testified that Toy, had originally informed Dunetz that be had

a nutriber of other investors in Kaheel that functioned as silent partners in his business. The

investors gave Toy cash, and in return received 4% returns on their investment and 50% of the

profits from their investment. See N.T., 8/13/2015, at 31 :4-8. Thirdly, Dunetz credibly testified

at his deposition that Toy representedto him that there "was always four to five other investors

with a total contribution of 65.0 ta 7 50 thousand dollars." Id., P .17.

       As to. Dunetz's understanding that he and Toy would initially invest an equal amount of

'money $250,000.00, and that the nroney would be assigned to the purchase and fixing up and

selling of particular houses, "[i]t is well established that tho breach ofa premise to do something

in the future is not actionable in fraud." Shoemaker v. Commonwealth           Bank; 700 A.2d 1003,

I 006 (Pa. Super. 1997). Toy's promise to also invest an equal amount of $250,000.00 is hot

actionable-as a :fraudulent misrepresentation.

       However, Toy did make representations that were.material to the transaction at band to

Dunetz about having a number of other investors in Kaheel that functioned as silent partners in

his business, whom.received 4% returns on their investment and 50% of the profits from the



                                                    60
FILED 12/22/2016 1:36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                       2012-C-1107        /s/1 S



investment and that there was always four to five other investors with a total contribution of 650

to 750 thousand dollar;. Theserepresentations were material misrepresentations, as they were a

material inducement to Duaetz handing Tey the $250,000.00 chock. These statements were false
 ----- ·-----·----.
and Toy knew them to be ralse as he admitted that at the time he was making the-statements to

Dunetz, neither Kaheel, Jabrier, or Terrey had owned any property since 2008, he was

unemployed, and Kaheel's bank account was zero. He knew there were no other investors or a

total contribution of $65.0,000.00 .to $750,000.00.    Toy was aware that be needed the money from

Triangle's investment for his own expenses and the business expenses of Kaheel, instead of

using it_ solely to purchase real property as the Acknowledgment of the Receipt of Investment

Funds that Toy sent to Tri.angle indicated.

       The intent to mislead can be inferred by Toy's actions of sending an acknowledgment of

 the receipt of the funds without following up with.any further documents and immediately taking

a $10,000.00 personal draw from the funds the day that Triangle's check cleared the bank.

Lastly, "to be justifiable, r{)lianc~ upon the representation of another mus_tbe reasonable.',

Porreca v. Porreca, 81 l A2d 566, 571 (Pa. 2002). While opinions that are-mere puffery are not

justifiable for someone to rely on, Dunetz was not required to make an independent investigation·

into the truth of the representations as to tbe existence of six or seven other investors and the

bank account. The falsity of these representations was not obvious. The Court finds Dunetz's

reliance on Toy's statements about other investors, the-returns given to them, and the amount of

'the other investors investment reasonable.

       The fraudulent misrepresentations proximately caused economic harm. in that Triangle

tendered to T9y $250,000.00 and received in return only $12,500.00. The proper measure of




                                                 ·61
FILED 12/22/2016 1:36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                              2012-C-1107       /s/1 S



damages for fraudulent misrepresentationas summarized in the Pennsylvania Suggested

Standard Civil Jury Instruction 17.270 is:

                                   be
        The plaintiff is entitled to fairly and adequately compensated for the actual monetary
        loss [he] [she] has suffered.                                                  ·

        Actual monetary loss includes:
         1. the difference between the value [heJ [she] gave or amount [by.) [she] paid and the
       .actual, real, or intrinsic value ofwhat [be] [she) received at the-time of the transaction;
        and.
        2. all other monetary loss suffered as a consequence of the misrepresentation or
        nondisclosure, including the additional expenses and losses incurred as a resultof the
        misrepresentation or nondisclosure, [but not including] [and including, if the plaintiff is
        in the business of engaging in the type of transaction involved.] the profit the plaintiff
        [has. shown to a reasonable certainty that {he] [she]] would have made.

 Pa.S.S.C.J.I. 17.270 (4th ed. 20·16 supplement). Here Triangle suffered the loss of $237,500.00

 and the resulting.loss of the annual 4% quarterly interest payments Trianglewas to receive while

 Kaheel retained the investment funds which now totals $52,500.00, The quarterly interest

 payments are calculated as follows:

        1.   For the year 2011, two $2,500.00 payments are owed, for a total of$5,000.00.
        2.   For the year 2012,-four$2,500.00 payments are owed for a total of$10,000,0Q.
        3.   For the year 2013, four $2,500.00 payments are owed for a. total of $10,000.00.
        4.   For the year 2014, four $21500.00 payments are owed for-a total of$10,000.00.
        5.   For the year 2015~ four $4,500.00 payments are owed for a total. of $10,000.00.
        6.   For the- year 201 ~ three $2~500.00 payments are. owed for a total of $7,500.00.

 See Pls. Proposed Findings of Fact and Conclusions of Law, 187. Thus, the Court will find in

 favor of Plaintiff Triangle and against Defendants Kaheel and Toy in. the amount of $W9,000.00

 on Count Three Intentional and Fraudulent Misrepresentation.

                                             Count Four-Fraud

        I~ Count Four, the Plaintiffs allege word for word the allegations listed in 140 . .156 under

 Count Throe-Intentional and Fraudulent Misrepresentation, with the single addition of paragraph

 72 which states, "(a]s outlined abovein paragraphs sixty-one (61) through (66) above, Toy,


                                                 62
.. ,   I       tt   I

           :            ·   FILED 12/22/2016    1:36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                                             2012-C-1107       /s/1 S



                            directly and as an agent of the defendant corporations herein, made knowingly false statements

                            to Dunetz concerning the investment 'and its likelihood of success." As this Count is wholly

                            duplicative of Count Three, the Court will only permit recovery under the theory of fraudulent

                            misrepresentation once and thus will dismiss Count Four.

                                                                         Count Five-Negligence

                                    While Count Five is labeled "negligence" generally, the averments of Count Five in the

                            Plaintiffs third amended complaint make clear that the Plaintiffs are pursuing recovery under

                             Count Five based upon the theory of negligent misrepresentation. To recover for negligent

                            misrepresentation, Plaintiffs must prove by a preponderance of the evidence- that there was: ''( 1)

                            a misrepresentation of a material fact; (2) made under circumstances in which the misrepresenter

                            ought to have known its falsity; (3) with an intent to induce another to act on it; and (4) which

                            results in injury to a party acting in justifiable reliance on the misrepresentation."Bili-Rite

                            Contrs., Inc. v. Architectural Studio, 581 Pa. 454, 866 A.2d 270> 277 (2005). As the Court has
                                                                    ..
                            found for Plaintiff Triangle on Count Three -Intentional and Fraudulent Misrepresentation, and

                            the evidence at trial demonstrated that Toy was aware of the falsityof the misrepresentations that

                            he made to Dunetz, the alternate theory of negligent misrepresentation is disproven. See Bortz v.

                            Noon, 729 A.2d at 561 (" TI1e elements of negligent misrepresentationdiffer from intentional

                            misrepresentation in that the misrepresentation must concern a material fact and the speaker need

                            not know his or her words are untrue, but must have failed to make a reasonable investigation of

                            the truth of these words.), Further, "[ljiability for negligent misrepresentation, as distinguished

                            from a misrepeesenfation that is intentional or in reckless ignorance of the truth, is imposed on1y

                            where a duty exists to give correct. information," Pa. S.$.C.J.I. 17.240, SubcommitteeNote




                                                                               63
..,. l        r,
               I       '
         '.        '       FILED 12/22/2016 1:36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                                         2012-C-1107       /s/lS



                            citing Renn v. Provident Trust Co, 196 A.8 (Pa. 193 8). Thus, the Court will find in favor of

                            Defendants and against Plaintiff Triangle in the sum of zero dollars on Count 5~ Negligence.

                                                                      Count Six-Conversion

                                    As summarized by the Pennsylvania Superior Court in Pittsburgh Const. Co: v. Griffith,

                                           Conversion is a tort by which the defendant deprives. tbe plaintiff of his
                                         . right to a chattel or interferes with the plaintiff's use or possession of a
                                           chattel without the· plaintiffs consent and without lawful justification.
                                           Chrysler CreditCorporation v. Smith, 434 Pa.Super, 429, .643 A.2d 1098,
                                            l 100 (1994), appeal denied, 539· Pa. 664, 652 A.2d 834 (1994). "A
                                           plaintiff has a cause of action in conversion if he or she had actual or
                                           constructive possession of a chattel at the time of the alleged conversion."
                                           Id. Money may be the subject of conversion. Francis. J. Bernhardt, Ill
                                           P.C. v. Needleman, 705 A.2d 875, 878 (Pa.Super.1997) (quoting
                                           Shonberger v. Oswell, 365 Pa.Super. 481, 530 A.2d 112, 114 (1987)).
                                          'However, tho failure' to pay a debt is not conversion. Id.

                            834 A:2d 572, 581 (Pa. Super. 2003). The-requisite intent is the" ... intent to exercise dominion

                           or control over the goods which is in fact inconsistent with the plaintiffs rights .... " Shon berger

                           v. Oswell, 530 A.2d 112, 114 (Pa. Super. l987). In International Dairy Queen, Inc. v. Hill, the

                           Pennsylvania Superior Court further explained that a conversion can be committed by: "(a)

                           Acquiring possession of the goods, with an intent to assert a right to them which is in fact

                           adverse to that of the owner. (b) Transferring the goods in a manner which deprives the owner of

                           control. (c) Unreasonably withholding possession from one who has the right toil. (d) Seriously

                           damaging or misusing the chattel in defiance of the owner's rights." 378 A.2d 977 (1977),. citing

                           Prosser, Torts, § 15 (2d ed. 1955). The law is clear "that the measure of damages for conversion

                           is the market value of the converted property at the time and place of the conversion," L.B.

                           Foster Co. v. Charles Caracciolo Steel & Metal Yard, Inc., 717 A.2d 1090, 1096 (Pa. Super.

                           200 I); see also Northcraft v. Edward C. Michener Assoc., Inc., 466 A.2d 620, 628 (Pa. Super.

                           1983).



                                                                            64
,.,   f    '",.,··   ~

·         · . -;,:· _,   -FILED 12/22/20.16 1:36:52 PM.Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                               2012-C-1107       /s/1 S



                on Count Five-Negligence. This Court. finds that Plaintiff Triangle has sustained losses caused

                by Defendant Toy and Defendant Terrey in the amount of $16,457.65. A verdict is entered on

                the Complaint in favor of Plaintiff Triangle and against Defendant Toy and Defendant Kaheel, in

                the amount of $16,457.65 on Count Six-Conversion. A verdict-is entered-on the Complaint in

               favor of Defendants and against Plaintiff Triangle on Count One-Breach of Contract. The total

               verdict owed to Plaintiff Triangle is $289,QOO.OO of which Defendant Terrey is only jointly and

               severally liable for $16,457.65. A verdicl is entered in favor of Defendants and against Plaintiff

               Howard M. Dunetz on all counts.

                      Plaintiff Triangle is legally entitled to recover on multiple theories, but its recovery is not

               to be duplicated.   Accordingly, any amounts recovered by Plaintiff Triangle on any one count

               shall be credited against any amount due under other counts where recovery was granted.


                                                                     BYTHECOURT;
                                                                                                               ..

                                                                     Michele A. Varricchio, J.




                                                              66